Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 1 of 137 PageID# 1190




                           Exhibit 15
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 2 of 137 PageID# 1191



                                                                      Page 1

 1                       IN THE UNITED STATES DISTRICT COURT
 2                       FOR THE EASTERN DISTRICT OF VIRGINIA
 3                                   RICHMOND DIVISION
 4                                ~~~~~~~~~~~~~~~~~~~~
 5      CHMURA ECONOMICS & ANALYTICS, LLC
                           Plaintiff
 6
                          vs.                         Case No.   3:19-CV-00813
 7
 8      RICHARD LOMBARDO
                         Defendant
 9
10                                ~~~~~~~~~~~~~~~~~~~~
11
12                              REMOTE VIDEO DEPOSITION OF:
13                                JOHN L. CHMURA, VOL. I
14
15                                          Taken on:
16                                     April 30, 2020
                                          11:30 a.m.
17
18
                                            Taken at:
19
20                                   Home of John Chmura
                                     3681 Braemar Drive
21                                Broadview Heights, Ohio
22
23
24                      Kelliann D. Linberg, RPR, Notary Public
25

                                     Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 3 of 137 PageID# 1192



                                                                   Page 2

 1      APPEARANCES: (Via Videoconference)
 2      On behalf of the Plaintiff:
 3           Koehler Fitzgerald, LLC
             CHRISTINE M. COOPER, ESQ.
 4           1111 Superior Avenue E
             Ste 2500
 5           Cleveland, OH, 44114
             Ccooper@koehler.law
 6           216-539-9370.
 7
 8              Thomas J. Powell Law Office
                THOMAS J. POWELL, ESQ.
 9              3603 Chain Bridge Rd. Suite D
                Fairfax, VA, 22030
10              Tpowell@tjplaw.com
                703-293-9050.
11
12      On behalf of the Defendant:
13           McGuire Woods, LLP
             CHRISTOPHER M. MICHALIK, ESQ.
14           Gateway Plaza
             800 East Canal Street
15           Richmond, VA, 23219-3916
             Cmichalik@mcguirewoods.com
16           804-775-1000.
17
18           HEIDI SIEGMUND, ESQ.
             Gateway Plaza
19           800 East Canal Street
             Richmond, VA, 23219-3916
20           Hseigmund@mcguirewoods.com
21      ALSO PRESENT:
22           RICHARD LOMBARDO.
23           LESLIE PETERSON
24
25

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 4 of 137 PageID# 1193



                                                                   Page 3

 1                                   TRANSCRIPT INDEX
 2
 3      APPEARANCES.........................2
 4      INDEX OF EXHIBITS...................4
 5      STIPULATION.........................5
 6
 7      EXAMINATION OF JOHN L. CHMURA:
 8      BY MS. COOPER.......................6
 9
10
11      REPORTER'S CERTIFICATE..............82
12
13
14      EXHIBIT CUSTODY:            RETAINED BY COURT REPORTER
15
16
17
18
19
20
21
22
23
24
25

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 5 of 137 PageID# 1194



                                                                   Page 4

 1                            INDEX OF EXHIBITS
 2      Number                       Description                    Marked
 3      DEFENDANTS:
        Exhibit A          Copy of Notice of Deposition                 12
 4
        Exhibit Z          Copy of Excel Spreadsheet                    20
 5                         Titled Lombardo Combined Logs
                           with Parking Receipts
 6
        Exhibit AA         Copy of Excel Spreadsheet                    21
 7                         Titled Lombardo Combined Logs
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 6 of 137 PageID# 1195



                                                                   Page 5

 1                      COURT REPORTER:        The attorneys
 2      participating in this deposition acknowledge that I am
 3      not physically present in the deposition room and that
 4      I will be reporting this deposition remotely. They
 5      further acknowledge that, in lieu of an oath
 6      administered in person, the witness will verbally
 7      declare his testimony in this matter is under penalty
 8      of perjury. The parties and their counsel consent to
 9      this arrangement and waive any objections to this
10      manner of reporting.
11                      Please indicate your agreement by stating
12      your name, firm name, party represented and your
13      agreement on the record.
14                      MS. COOPER:     My name is Christine Cooper.
15      I represent Richard Lombardo and we agree to taking the
16      deposition in this manner.
17                      MR. MICHALIK:       I am Chris Michalik.       We
18      represent Chmura and we agree to the stipulation.
19                      MR. POWELL:     And my name is Tom Powell, I
20      am co-counsel with Christine Cooper representing
21      Mr. Lombardo, and I agree.
22                      COURT REPORTER:        Will the witness kindly
23      present his government-issued identification by holding
24      it up to the camera for verification?
25                      JOHN L. CHMURA:        (Indicating).

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 7 of 137 PageID# 1196



                                                                     Page 6

 1                               -     -     -      -      -
 2                       JOHN L. CHMURA, of lawful age, called for
 3      examination, as provided by the Ohio Rules of Civil
 4      Procedure, being by me first duly sworn, as hereinafter
 5      certified, deposed and said as follows:
 6                       EXAMINATION OF JOHN L. CHMURA
 7      BY MS. COOPER:
 8               Q.      Good morning, Mr. Chmura.             My name is
 9      Christine Cooper and I represent Richard Lombardo in
10      the action between Chmura Economics & Analytics, LLC
11      and Mr. Lombardo.       Thank you for joining us today.               I
12      wanted to let you know Mr. Lombardo is actually present
13      in the room with you with me.             He is not on camera
14      because the camera angle is small, but he is here.
15                       Can you please state your full name for the
16      record?
17               A.      John L. Chmura.
18               Q.      And where do you reside?
19               A.
20           .
21               Q.      Have you ever deposed before?
22               A.      No.
23               Q.      I am going to give you some ground rules as
24      we start.       Please answer the question with full answers
25      and use yes or no as opposed to uh-huh or uh-uh so that

                                Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 8 of 137 PageID# 1197



                                                                      Page 7

 1      the court reporter can get it down.                   I'd ask that you
 2      wait until I ask the whole question before you answer
 3      so that we are not talking over one another, which is
 4      hard enough when we are all in the room together, but
 5      probably even harder when we are by video conference
 6      like we are today.
 7                        If you don't understand a question, please
 8      feel free to ask me to repeat it or rephrase it.                      If
 9      you need a break, just ask.              The only thing I ask is if
10      a question is pending, that you let me finish the
11      question and provide an answer before we take that
12      break.        Do you understand those ground rules?
13               A.       Yes, I understand.
14               Q.       This would make a little more sense if we
15      were in a room, but did you bring anything with you to
16      refer to in your deposition today?                   Do you have
17      anything in front of you or on your desk?
18               A.       I mean, my computer.           I have, like, scrap
19      paper.
20               Q.       Okay.   Can you provide a little additional
21      background about yourself?             Can you tell me what -- do
22      you have a college degree?
23               A.       Yes.
24               Q.       And where did you go to school?
25               A.       College?

                                  Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 9 of 137 PageID# 1198



                                                                   Page 8

 1              Q.      College, yes.
 2              A.      Bachelor's Degree from Kent State
 3      University and a Master's Degree from Case.
 4              Q.      What was your Bachelor's Degree in?
 5              A.      Computer -- CIS, Computer Information
 6      Systems.
 7              Q.      And what was your Master's Degree?
 8              A.      Computer Science.
 9              Q.      Do you have any additional certifications?
10              A.      No.
11              Q.      How long -- are you currently employed by
12      Chmura?
13              A.      Yes, I am.
14              Q.      So when I refer to Chmura, I am referring
15      to Chmura Economics & Analytics, LLC.              Did I say that
16      correctly?
17              A.      Yes.
18              Q.      Prior to Chmura, where were you employed,
19      if anywhere?
20              A.      Prior to that, it was a company called, IOS
21      Inc.
22              Q.      And what did IOS, Inc. do?
23              A.      It was a software development company.
24              Q.      And what was your role there?
25              A.      I was -- essentially, a programmer.

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 10 of 137 PageID# 1199



                                                                   Page 9

  1              Q.      How long have you been with Chmura?
  2              A.      I've been full-time with Chmura since 2005.
  3              Q.      And did you go immediately from IOS, Inc.
  4      to Chmura?
  5              A.      Yes.
  6              Q.      Did you work anywhere else before IOS,
  7      Inc.?
  8              A.      Not as -- not as a full-time job.
  9              Q.      What is your role at Chmura?
10               A.      I'm the chief technology officer, CTO.
11               Q.      And how long have you been the CTO?
12               A.      I don't remember when we switched my title
13       to that exact definition or that exact title, but, I
14       mean, I have had the same role since 2005.
15               Q.      Now, do you understand that you are here
16       both to testify in your individual capacity as well as
17       a corporate representative?
18               A.      Yes.
19               Q.      I am going to start with your testimony
20       relating to your role as a corporate representative,
21       okay?
22               A.      Okay.
23               Q.      And so you are here to testify on behalf of
24       Chmura, correct?
25               A.      Correct.

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 11 of 137 PageID# 1200



                                                                    Page 10

  1              Q.      What is your -- we have your title, you are
  2      the chief technology officer, correct?
  3              A.      That's correct.
  4              Q.      What is -- are you an owner of Chmura as
  5      well?
  6              A.      Yes.
  7              Q.      Are you a member of Chmura?
  8              A.      I think so.
  9              Q.      Who are the other owners of Chmura?
10               A.      Chris Chmura, Leslie Peterson, Greg Chmura,
11       myself, Sharon Simmons and Xiaobing Shuai.
12               Q.      Could you spell that for me, if you can?
13               A.      I have to write it out.             Hang on.     I can't
14       spell in my head.        X-I-A-O-B-I-N-G.           Last name,
15       S-H-U-A-I.      I hope I got that right.             That's from
16       memory.
17               Q.      What is your ownership interest in Chmura?
18               A.      What do you mean by that?
19               Q.      How much of Chmura do you own?             What
20       percentage of Chmura do you own?
21               A.      I see.    It is about 5%.           Maybe just
22       slightly less than that.
23               Q.      When did you become an owner of Chmura?
24               A.      I'd have to look up the exact year.                It was
25       2006 or 2007.

                                  Veritext Legal Solutions
      www.veritext.com                                                    888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 12 of 137 PageID# 1201



                                                                    Page 11

  1               Q.       Prior to becoming an owner, you were an
  2      employee; is that correct?
  3               A.       Yes.
  4               Q.       Now, you share the last name with the
  5      company.        Are you related to any of the other owners of
  6      the company?
  7               A.       Yes, I am.
  8               Q.       Who are you related to and what's the
  9      relation?
10                A.       Chris Chmura is my aunt.           Greg Chmura is my
11       uncle.
12                Q.       And how did you get involved with the
13       business?
14                A.       Chris contacted me when she was starting
15       the company.        She needed some database work done.
16                Q.       When was the company started?
17                A.       She officially started it in '98.           It was
18       '99 that she reached out to me.
19                Q.       And were you actively involved in the
20       company from that point forward in some capacity?
21                A.       Not consistently.
22                Q.       When did you become consistently involved
23       with the company?
24                A.       2005.
25                Q.       Are you being paid for your testimony

                                   Veritext Legal Solutions
      www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 13 of 137 PageID# 1202



                                                                                                     Page 12

  1      today?
  2               A.      No.
  3               Q.      I am going to show you what's been marked
  4      as Defendant's Exhibit A.
  5                       Okay.   If I did that right, you should be
  6      able to see an Exhibit A on your screen.                                                  No?   Then I
  7      did not do that right.
  8                                       -            -           -           -           -
  9                       (Thereupon, Deposition Exhibit A, Copy
10                        of Notice of Deposition, was marked for
11                        purposes of identification.)
12                                                -            -           -           -       -
13                        MR. POWELL:                 We've got it now.
14                A.      Yep.
15                Q.      Okay.   One more button I had to push that I
16       missed.
17                        MS. COOPER:                 I apologize, before I get --
18       can we go off the record?
19                                -           -            -           -           -
20                       (Discussion had off the record.)
21                                    -           -            -           -           -
22                        MS. COOPER:                 Back on the record.
23       BY MS. COOPER:
24                Q.      Mr. Chmura, I am going to give you control
25       of the document to be able to scroll through it on your

                                  Veritext Legal Solutions
      www.veritext.com                                                                                   888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 14 of 137 PageID# 1203



                                                                  Page 13

  1      screen.
  2              A.       Okay.
  3              Q.       And let me know once you have had an
  4      opportunity to look at it and I will ask you a few
  5      questions.
  6              A.       (Reviewing.)
  7              Q.       Have you seen this document before?
  8              A.       Let me scroll a little farther.         I don't
  9      think so.       Let me read it, please.
10               Q.       Sure.   Absolutely.
11               A.       (Reviewing.)
12                        MR. MICHALIK:       Christine, if it speeds
13       things up, we will agree that he has been designated as
14       the 30(b)6 representative for Item 23.
15                        MS. COOPER:     That's great.      Thank you.
16               A.       Yeah, I have seen this part in a different
17       form, so go ahead.
18               Q.       So you are here to testify about Topic
19       Number 23 on this list today, correct?
20               A.       Correct.
21               Q.       How did you prepare for your deposition on
22       this topic?
23               A.       I read --
24                        MR. MICHALIK:       I just want to object to the
25       extent the question asks for any discussions between

                                  Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 15 of 137 PageID# 1204



                                                                  Page 14

  1      the witness and counsel.          I assume that's not what you
  2      were going for, but I want to make sure that that's
  3      clear on the record.
  4                      MS. COOPER:     Not what I was going for.
  5              Q.      Any preparation that you had outside of
  6      discussions with your counsel.
  7              A.      I reviewed the Excel sheet where the data
  8      was -- where the computation was done.
  9              Q.      What Excel sheet was that?
10               A.      Am I allowed to look at it to see the file
11       name?     On the my computer?
12                       MR. MICHALIK:       No.     Ms. Cooper will provide
13       you any documents she wants you to review during the
14       deposition, and she will ask you questions on those
15       documents.
16                       THE WITNESS:      Okay.
17               Q.      Are you aware whether the spreadsheet you
18       are referring to was produced in Discovery?
19               A.      I don't know the answer to that.
20               Q.      Can you describe the spreadsheet and what's
21       contained within the spreadsheet?
22               A.      Yes, it contained time stamps from
23       different activities like emails, our key fob system,
24       the security system and phone records.
25               Q.      Do you know who prepared that spreadsheet?

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 16 of 137 PageID# 1205



                                                                  Page 15

  1              A.      I did.
  2              Q.      Did you look at anything other than the
  3      spreadsheet in preparation for today?
  4              A.      Outside of things I reviewed with my
  5      attorney, is that what you are asking?
  6              Q.      No, any documents that you reviewed for
  7      your deposition. I don't want to know about the
  8      conversation you had with your counsel, but what
  9      documents did you review for your deposition?
10               A.      I mean, we reviewed a lot of documents.
11               Q.      Can you describe the categories of
12       documents or the documents themselves?
13               A.      Things related to this lawsuit and to
14       Rick's, you know -- I don't know, Rick's time with
15       Chmura Economics.
16               Q.      Can you give me any specific examples?
17               A.      Well, like this very document, like I said,
18       it was in a different form.
19               Q.      Other than this document, can you give me
20       any specific example?
21               A.      The offer letter that we sent him, for
22       example.
23               Q.      Anything else you can remember looking at?
24               A.      I looked at our non-compete agreement, I
25       forget the title of that document, but it is a

                                  Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 17 of 137 PageID# 1206



                                                                     Page 16

  1      non-compete.
  2              Q.      Anything else?
  3              A.      There were others.          I don't have a list on
  4      the top of my head.
  5              Q.      So the documents that you have listed here
  6      are the ones you can remember reviewing; is that
  7      correct?
  8              A.      Correct.
  9              Q.      Did you speak -- did you speak with anyone
10       other than counsel prior to today in preparation for
11       your deposition?
12               A.      In preparation for?           I guess so.     I mean,
13       we have had some -- you know, people were sending me --
14       internal people were sending me these documents.
15               Q.      And who were those internal people?
16               A.      That would be the leadership team, so the
17       owners I mentioned earlier, Chris, Leslie, Sharon,
18       Greg.
19               Q.      Did you speak with any of them about your
20       deposition outside of the --
21               A.      Yes.
22               Q.      Sorry let me clarify.              Outside the presence
23       of counsel, did you speak with any of them about your
24       deposition?
25               A.      Yes.

                                 Veritext Legal Solutions
      www.veritext.com                                                  888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 18 of 137 PageID# 1207



                                                                  Page 17

  1              Q.      What was the substance -- who did you speak
  2      with specifically?         We will start there.
  3              A.      Chris and Leslie.
  4              Q.      When you -- were they together when you
  5      spoke with them or did you speak with them separately?
  6              A.      They were -- I spoke to them together once.
  7      I spoke to Chris by herself.
  8              Q.      The conversation you had with them
  9      together, what was the substance?
10               A.      Basically, just asking how my prep with the
11       attorney went.
12                       MR. MICHALIK:       Again, I am going to object
13       to the extent there is any discussion with -- regarding
14       attorney-client communications.               So, John, to the
15       extent you discussed the attorney-client
16       communications, do not share that with counsel in this
17       deposition.
18               A.      Yeah.   That was mostly what we discussed.
19       The only other topic was just that, you know, me
20       expressing I never had been through this before and was
21       nervous.
22               Q.      What was the subject of your conversation
23       with, it was just Chris, Dr. Chmura, right, that you
24       spoke to alone?
25               A.      Correct.

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 19 of 137 PageID# 1208



                                                                        Page 18

  1               Q.       What was the --
  2               A.       All of those conversations were similar.
  3               Q.       Did you speak to Sharon -- and is it Leslie
  4      Simmons?        Am I saying that right?
  5               A.       Yes, Sharon Simmons.            I did speak to her,
  6      again, regarding a question from the attorneys.
  7               Q.       And what about with Greg Chmura?
  8               A.       Same.
  9               Q.       Going back to the spreadsheet that you
10       referenced, can you tell me from your memory what was
11       contained within that spreadsheet?
12                A.       Yes.    So like I mentioned earlier, it had
13       email.        It had time stamps from sent emails.               It had
14       time stamps from our key fob system, from our security
15       system and from our phone system.                     And then there were
16       calculations that combined all of those.
17                Q.       And do you recall --
18                         MS. COOPER:      Let me ask, Chris and Heidi,
19       outside of what was produced to us, which I think is
20       the document he is referring to, outside of what was
21       produced to us under Rule 408, I don't have the
22       spreadsheet, to my knowledge.                Were they produced in
23       Discovery as well?
24                         MS. SIEGMUND:        It was produced.         We
25       produced two versions of it, actually.                     I think that

                                    Veritext Legal Solutions
      www.veritext.com                                                        888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 20 of 137 PageID# 1209



                                                                  Page 19

  1      was in our production on Monday.
  2                         MS. COOPER:     I am going to ask to take a
  3      break to pull that out.            I did not see that in the
  4      production.         As I noted earlier, that production was
  5      excessively large and served on Monday.              So the only
  6      copy of that that was easily accessible was under Rule
  7      408, which I knew I could not use today, so, therefore,
  8      I would like to take a break to find the spreadsheet
  9      and continue the deposition and speak further with
10       Mr. Chmura about that.
11                          MR. MICHALIK:      That's fine to take that
12       break.     I wish to say about the excessively large, as
13       you characterized it, excessively large production.
14       That was in response to, as I understand, I was not on
15       the call, but the call at the end of last week between
16       you and Ms. Siegmund and Mr. Satterwhite in which you
17       asked for all the emails.             And the rest of the
18       production was in our clients agreeing to produce all
19       emails.         So with that, I am fine with the break.
20                          THE WITNESS:     I have a question before we
21       break.
22                          MR. MICHALIK:      Mr. Chmura, we can talk
23       offline as far as that.            Now is not the time for
24       questions.         So I will speak to you offline and answer
25       any logistics questions you may have.

                                   Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 21 of 137 PageID# 1210



                                                                                                   Page 20

  1                        THE WITNESS:                Okay.
  2                        MR. MICHALIK:                   Should we keep -- just take
  3      a break and keep the line open?
  4                        MS. COOPER:                Let me email you when to dial
  5      back in.        I don't know how long it is going to take me
  6      to find this.        Hopefully, not too long.
  7                        MS. SIEGMUND:                   Let me look for the Bates
  8      number, too, that should speed it up a little bit.
  9                        MS. COOPER:                Well, then let's just keep
10       this open, but go off the record.
11                                -           -            -           -           -
12                        (Discussion had off the record.)
13                                    -           -            -           -           -
14       BY MS. COOPER:
15               Q.        I am going to show you what has been marked
16       Defendant's Exhibit Z.
17                                        -            -           -           -           -
18                         (Thereupon, Deposition Exhibit Z, Copy
19                         of Excel Spreadsheet Titled Lombardo
20                         Combined Logs with Parking Receipts,
21                         was marked for purposes of
22                         identification.)
23                                                -            -           -           -       -
24               Q.        I am also going to give you control of this
25       document.        Actually, let me see if I can move this out

                                  Veritext Legal Solutions
      www.veritext.com                                                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 22 of 137 PageID# 1211



                                                                                 Page 21

  1      of the way.      Okay.   So you should have control of the
  2      document.
  3              A.      I do.
  4              Q.      Is this one of the spreadsheets you were
  5      referring to a moment ago?
  6              A.      Let me take a look.                   No, this has
  7      additional data that I don't recognize.
  8              Q.      Did you prepare -- well, let me ask this,
  9      did you prepare this spreadsheet?
10               A.      I don't think so.                Like I said, there is
11       stuff on here that I don't recognize.
12               Q.      I will come back to this one.                          I am going
13       to show you one that's being marked Exhibit --
14       Defendant's Exhibit AA.
15                                    -       -       -         -       -
16                       (Thereupon, Deposition Exhibit AA, Copy
17                       of Excel Spreadsheet Titled Lombardo
18                       Combined Logs, was marked for purposes
19                       of identification.)
20                                        -       -        -        -       -
21               Q.      Do you recognize this spreadsheet?
22               A.      Yes.
23               Q.      And can you walk me through this
24       spreadsheet, each column of the spreadsheet, what they
25       are?

                                  Veritext Legal Solutions
      www.veritext.com                                                              888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 23 of 137 PageID# 1212



                                                                  Page 22

  1               A.      Okay.   Column A is the date.        Column B is
  2      labeling the day of the week.              One is Sunday and 7 is
  3      Saturday.       Column C and D are the time stamps of the
  4      first and last email sent through Rick's email account
  5      on that day.       Column E is the number of emails that
  6      were sent.       Column F and G are, I think, first badge,
  7      so that is the key fob system, the first entry and the
  8      last entry for that day.
  9                       Column H is the number of badge entries for
10       that day.       I and J are from our phone system, the first
11       and last call that day.          K is the number of calls on
12       that day.       L and M -- Columns L and M are from the
13       security system, the first and last time the system was
14       armed on that day.        Column N is the number of times it
15       was armed on a given day.            Column O -- is it okay if I
16       look at the formulas here?
17                Q.      Yes.
18                A.      Okay.   Column O then combines all of those
19       previous entries into a, you know, a minimum and a
20       maximum for each day.         Q -- Column Q is just a total of
21       all of the E, H, and K, just totaling up some of the
22       log entries.       R -- then Column R is -- Q, 7 -- Column R
23       then is calculating the difference between P and O;
24       that is, you know, how many hours are in that time
25       range.

                                  Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 24 of 137 PageID# 1213



                                                                  Page 23

  1                      Column S is -- let's see, comp day.           I
  2      think Column S I used to indicate if Rick had marked on
  3      his calendar that it was a comp day after a conference
  4      or what he called a comp day.             T was days on his
  5      calendar that he had marked as being at a conference or
  6      travel -- traveling.
  7                      Column U are days that were either marked
  8      on his calendar as a vacation day or that were a
  9      company holiday.      Column V then is a column used to
10       assign a minimum of eight hours to any date that met
11       certain criteria.      I'd have to go through this formula,
12       but it would be something like, you know, if it was not
13       a weekend, not a holiday, so, in other words, a
14       workday.
15                       Column W is used to estimate time he spent
16       commuting.      Specifically if there was -- well, let me
17       go to X and then I'll come back to W.              So X combines
18       all of that into a number of hours and minutes worked
19       on a given day, bringing in all -- subtracting out the
20       commute time.      So going back to W, then, what's that
21       doing is if there was an activity like an email after
22       the security system was armed, then we know the
23       building was empty and Rick was doing that somewhere
24       else, I assumed from home.
25                       And so this deducted 45 minutes from the

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 25 of 137 PageID# 1214



                                                                  Page 24

  1      total for that given day.           And then Y is an average.        Z
  2      is the numbers I took off of -- yeah, I took these off
  3      of an earlier document.         I don't remember if it was the
  4      Complaint or -- the original Complaint or some document
  5      that I had seen that had some hours from Rick.
  6              Q.      And did you create this spreadsheet, this
  7      specific spreadsheet?
  8              A.      Yes.
  9              Q.      And is it a true and accurate -- is it a
10       true and accurate spreadsheet, or Excel spreadsheet?
11               A.      What does that mean?
12               Q.      Well, let me take a step back.          What did
13       you review, specifically, to create this spreadsheet?
14               A.      I reviewed the email sent dates -- the sent
15       emails, their dates and times, the key fob log entries,
16       the phone system log entries, the security system
17       entries and then the calendar.
18               Q.      Can you explain to us the difference
19       between key fob system and a security system?
20               A.      Yes.   Our key fob, we each get a fob, a
21       badge that you have to scan to get into the building,
22       and so it generates a log entry every time you scan
23       that badge.      A security system is just an ADT system
24       that's armed or disarmed.
25               Q.      With the key fob, you have to swipe out as

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 26 of 137 PageID# 1215



                                                                    Page 25

  1      well?
  2              A.      No, you don't.       Sorry.        No, you do not.
  3              Q.      And how was the ADT system set?
  4              A.      It has changed over time, but most recently
  5      it disarms itself in the morning and then the last
  6      employee out of the building would then arm it, with
  7      the exception of when our cleaning crew came, they had
  8      a code to both disarm and arm it.
  9              Q.      What time is the system disarmed in the
10       morning?
11               A.      I would have to go back and review that,
12       but it was either 5 or 6:00 a.m.
13               Q.      And from these calculations, what did you
14       conclude?
15               A.      I mean, I wasn't looking specifically for a
16       conclusion.      It was -- I was combining this at the
17       request of our attorneys.           However, I did --
18                       MR. MICHALIK:       Again, I object -- object,
19       just to the extent, don't share any communications you
20       may have had between counsel and yourself regarding
21       this litigation.      You can continue and testify
22       regarding the document.
23                       THE WITNESS:      Okay.
24               A.      Well, then any conclusions I made were
25       discussed with the attorneys.

                                 Veritext Legal Solutions
      www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 27 of 137 PageID# 1216



                                                                  Page 26

  1              Q.      Do you believe that this spreadsheet
  2      represents all of the time Mr. Lombardo worked while at
  3      Chmura?
  4                      MR. MICHALIK:       Object to the form.      You can
  5      answer the question.
  6              A.      I don't know.
  7              Q.      One of the -- or two of the columns, Column
  8      I and Column J are first call and last call.              Do you
  9      see that?
10               A.      I see it.
11               Q.      Can you explain how you pulled that
12       information?
13               A.      Yes, our phone system keeps records of all
14       of the calls, and so I exported the data from our phone
15       system.
16               Q.      Would Mr. Lombardo ever make calls on his
17       cell phone, to your knowledge?
18               A.      I'm sure he did.
19               Q.      Would his cell phone calls be included in
20       that first call column?
21               A.      No, I don't have access to his cell phone
22       records.
23               Q.      So that would be the same for the last call
24       column, correct?
25               A.      That's correct.

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 28 of 137 PageID# 1217



                                                                  Page 27

  1              Q.      With respect to the key fob log in, or
  2      scanning in, is there any way around the scanning in to
  3      enter the building?
  4              A.      Yes, you can follow another employee in.
  5              Q.      Would there ever be times that that door
  6      would be unlocked and you would not need to scan in?
  7              A.      No.   The door is locked at all times.           It
  8      is not set to automatically unlock.
  9              Q.      You testified that if -- that you would
10       subtract 45 minutes if there was a call at home after
11       security was armed -- or an email at home if after
12       security was armed; is that correct?
13               A.      Can I review that column again?
14               Q.      Absolutely.     Absolutely.
15               A.      (Reviewing.)
16                       Yes, correct.
17               Q.      How did you determine the 45 minutes?
18               A.      I knew that Rick lived out east, and just
19       through casual conversation, that I thought his commute
20       was about 45 minutes.
21               Q.      In determining this calculation, did you
22       look at any of the Salesforce information?
23               A.      No, I did not.
24               Q.      Why did you not look at that information?
25               A.      I personally don't have access to

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 29 of 137 PageID# 1218



                                                                     Page 28

  1      Salesforce, so I just did not bring it into this
  2      analysis.
  3              Q.       Did Mr. Lombardo -- are you aware whether
  4      Mr. Lombardo had access to Salesforce outside of the
  5      office?
  6              A.       Yes, he did have access to Salesforce.
  7              Q.       Would you agree with me that this
  8      spreadsheet does not include all of the time
  9      Mr. Lombardo worked?
10                        MR. MICHALIK:         Objection to the form of the
11       question.       You can answer.
12               A.       I wouldn't really know that.
13               Q.       And why would you not know that?
14               A.       Well --
15                        MR. MICHALIK:         Same objection.      You can
16       answer.
17               A.       The data I have is regarding, you know,
18       work at the office and what we believe to be, you know,
19       at home or, you know, emails sent at home.                  If he is
20       claiming some other work, I don't have knowledge or
21       records of it.
22               Q.       Are you aware of any time Mr. Lombardo
23       would make phone calls when he was not in the office?
24               A.       I can't recall a specific, but I'm sure
25       that he made calls from conferences.                  I am trying to

                                    Veritext Legal Solutions
      www.veritext.com                                                  888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 30 of 137 PageID# 1219



                                                                     Page 29

  1      think if he and I ever spoke while he was at a
  2      conference.      I mean, after -- after hours, at home?                 I
  3      don't -- like I said, I don't have access to his cell
  4      phone, so I can't say for sure.
  5              Q.      Did Mr. Lombardo ever call you from outside
  6      of the office?
  7              A.      Yes, I think so.
  8              Q.      Do you remember any specific times he would
  9      have -- he would have called you?                  Do you remember any
10       specific instances?
11               A.      I don't remember --
12                       MR. MICHALIK:       I'm sorry, Christine.         You
13       broke up on that.      Would you mind just repeating the
14       last question?
15                       MS. COOPER:     Sure.
16               Q.      Do you recall any specific instances in
17       which Mr. Lombardo called you when he was not present
18       in the office?
19               A.      I can't recall a specific instance.
20               Q.      But you believe that he did -- or let me
21       rephrase that.
22                       You don't recall any specific instance, but
23       you do recall he contacted you when he was outside of
24       the office for work purposes?
25               A.      Yes, I think he did.

                                 Veritext Legal Solutions
      www.veritext.com                                                  888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 31 of 137 PageID# 1220



                                                                  Page 30

  1               Q.       So, in essence, this spreadsheet is a
  2      compilation of data you culled through or went through
  3      and put on this spreadsheet; is that correct?
  4                        MR. MICHALIK:      Object to the form.     You can
  5      answer.
  6               A.       Yes, that's correct.
  7               Q.       And who directed you to put that
  8      information on -- into the spreadsheet?
  9                        MR. MICHALIK:      Object to the form to the
10       extent it seeks communications between counsel and
11       Mr. Chmura.
12                Q.       Did Ms. Peterson direct you to create this
13       spreadsheet?
14                A.       No.
15                Q.       Did Dr. Chmura, Christine Chmura, direct
16       you to create this spreadsheet?
17                A.       No.
18                Q.       Did Greg Chmura direct you to create this
19       spreadsheet?
20                A.       No.
21                Q.       Did you have a conversation with anyone --
22       sorry.        Did you have a conversation with anyone at
23       Chmura about this spreadsheet?
24                A.       Yes.
25                Q.       Who did you speak to?

                                  Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 32 of 137 PageID# 1221



                                                                  Page 31

  1              A.      Chris Chmura, Leslie Peterson, Greg Chmura,
  2      Sharon Simmons.      I don't recall if I spoke with
  3      Xiaobing or not.
  4              Q.      With respect to Chris Chmura, what was the
  5      conversation you had with her about this spreadsheet?
  6              A.      Well, it was -- I mean, it was all related
  7      to the request from our attorneys.
  8                      MR. MICHALIK:       Okay.      Again, I am going to
  9      say, just so the record is clear, instruct you not to
10       share any communications for counsel from your outside
11       counsel regarding this litigation.
12               Q.      How about your conversation with
13       Ms. Peterson about this spreadsheet?               What were the
14       substance of those conversations?
15               A.      The same thing.
16               Q.      And with Greg Chmura?
17               A.      Same with Greg.
18               Q.      How about with Ms. Simmons?
19               A.      Same with Sharon Simmons.
20               Q.      Can you describe for me just a general
21       overview of what the spreadsheet depicts?
22               A.      It combines the available data that I had,
23       the start and end time for each workday and then
24       calculate the number of hours worked on a given day.
25               Q.      Is there data you believe is missing from

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 33 of 137 PageID# 1222



                                                                  Page 32

  1      this spreadsheet to capture all of the hours
  2      Mr. Lombardo worked?
  3                       MR. MICHALIK:       Object to the form of the
  4      question.       You can answer.
  5              A.       Cell phone records.
  6              Q.       Would there have been -- or let me rephrase
  7      that.     Did Chmura lack Mr. Lombardo's login through his
  8      computer?
  9              A.       We don't have logs of it.          A login is
10       required.       We don't have a log of it.
11               Q.       Would -- for a complete spreadsheet, would
12       you agree with me that the Salesforce logins and log
13       outs would be required as well?
14                        MR. MICHALIK:       Object to the form of the
15       question.       You may answer.
16               A.       I would have to do more analysis on those
17       logs before I can really answer that question.
18               Q.       Did Mr. Lombardo have a login -- we haven't
19       talked much about this yet, but a login to a program
20       called, JobsEQ?
21               A.       Yes, he did.
22               Q.       And can you explain a little bit what
23       JobsEQ is for the record?
24               A.       Yes.   JobsEQ is a software product we
25       create and sell at Chmura Economics.

                                  Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 34 of 137 PageID# 1223



                                                                  Page 33

  1               Q.     And was that the product -- let me -- so
  2      Mr. Lombardo had a login to that product, correct?
  3               A.     Yes, correct.
  4               Q.     For what purpose would he log in to JobsEQ?
  5               A.     To give demos and, you know, I suppose you
  6      can also log in to help his customers pull data.
  7               Q.     And is that login data -- is that login
  8      information, logging in to JobsEQ, factored into this
  9      spreadsheet which is Exhibit AA?
10                A.     It is not.
11                Q.     Are there any other electronic log ins or
12       log offs that Mr. Lombardo would have completed that we
13       haven't already covered or discussed?
14                A.     Electronic?
15                Q.     Yes.
16                A.     I don't think so.
17                Q.     Does Chmura track JobsEQ log ins?
18                A.     Yes, we do.
19                Q.     And does it track log offs as well?
20                A.     Not directly.       We -- no, not directly.
21                Q.     Does your spreadsheet, Exhibit AA, does
22       this include time that he was not doing something
23       electronic?
24                A.     What do you -- can you clarify what that
25       means?

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 35 of 137 PageID# 1224



                                                                  Page 34

  1                       MR. MICHALIK:       Object to the form of the
  2      question.
  3              Q.       For example, if Mr. Lombardo was preparing
  4      an agreement -- let me take a step back.
  5                       Was Mr. Lombardo preparing the agreements
  6      related to the sales of JobsEQ?
  7              A.       So I was not involved in the day-to-day of
  8      sales, but I assume that he did.
  9              Q.       Would that work be factored into the
10       spreadsheet?
11                        MR. MICHALIK:       Object to the form of the
12       question.       You may answer.
13               A.       Insofar it happened between the first and
14       last entries we have here, then, yes.
15               Q.       And how would that be captured, or in what
16       column would that be captured?
17               A.       It would not be captured in a column.
18               Q.       How would it then be captured?
19               A.       I don't think I understand the way you are
20       asking.
21               Q.       Let me ask a different question.
22                        Was any of the time Mr. Lombardo spent at
23       conferences included in that spreadsheet?
24               A.       No.   So if he sent emails while he was
25       there, that was captured.            And if I can review the

                                  Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 36 of 137 PageID# 1225



                                                                  Page 35

  1      spreadsheet real quick.           (Reviewing.)
  2                        No, unless there was a call or an email, it
  3      would not be captured here.             That is assuming it was a
  4      weekend.        If it were a weekday, then we are
  5      automatically allocating eight hours.
  6               Q.       And what's the basis for allocating eight
  7      hours?
  8               A.       That's our standard, you know, in our -- I
  9      don't know the official title of the document, but our,
10       like, employee handbook.           It is eight hours plus an
11       hour lunch.
12                Q.       What if Mr. Lombardo worked 10 hours at a
13       conference, how would that time be calculated?
14                A.       I wouldn't know based on this data unless
15       he sent emails or calls during that time.
16                Q.       Was Mr. Lombardo's travel time to or from
17       conferences calculated into this spreadsheet?
18                A.       Not specifically, no.
19                Q.       So is it fair to say that this spreadsheet
20       does not include all of the time Mr. Lombardo worked?
21                         MR. MICHALIK:      Object to the form of the
22       question.
23                A.       So I am confused.        You are asking if it
24       included -- can you repeat the question?
25                Q.       Yes, I can repeat the question.        Is it fair

                                  Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 37 of 137 PageID# 1226



                                                                   Page 36

  1      to say that this spreadsheet does not include all of
  2      the time Mr. Lombardo spent working for Chmura?
  3                       MR. MICHALIK:       Object to the form of the
  4      question.       You may answer.
  5              A.       I think that's fair to say.           It includes
  6      all of the information that I have data for.
  7              Q.       And that was data that was requested of
  8      you, correct?
  9                       MR. MICHALIK:       Object to the form of the
10       question.
11               A.       That's correct.
12                        MS. COOPER:       Can we take a short break for
13       a moment?       I think I am done with the 30(b)6, but I
14       want to take another look at this.
15                        MR. MICHALIK:       Five minutes?
16                        MS. COOPER:       Five minutes is fine.      Great.
17                        Thank you, guys.
18                               -      -     -    -        -
19                         (Short break off the record.)
20                               -      -     -    -        -
21                        MS. COOPER:       Back on the record.
22       BY MS. COOPER:
23               Q.       In creating this spreadsheet, Mr. Chmura,
24       did you create any hidden column or hidden rows within
25       here?

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 38 of 137 PageID# 1227



                                                                  Page 37

  1               A.     I don't think so.         Can I review it real
  2      quick?
  3               Q.     Of course.     Let me give you control.
  4               A.     (Reviewing.)
  5                      No, I don't think I have any hidden
  6      columns.
  7               Q.     No hidden rows either?
  8               A.     I don't think so.         If I did, it probably
  9      wasn't intentional.
10                Q.     Okay.   Did -- and I will come back to the
11       spreadsheet in a second.          Did Chmura use any time --
12       time clock system for their employees to punch in and
13       punch out?
14                A.     No.
15                Q.     I just want to sort of slowly go through
16       the columns so I fully understand what you did, what
17       you looked at in creating this.               So if we could start
18       with Column A, just -- that's the date that the
19       information on the spreadsheet pertains to; is that
20       correct?
21                A.     Correct.
22                Q.     And you explained the day of the week, each
23       day had a number.       I believe you said -- tell me again
24       what day Number 1 was.
25                A.     1 would be Sunday, 7 would be Saturday.

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 39 of 137 PageID# 1228



                                                                  Page 38

  1              Q.      If you look at the first email column here,
  2      how did you pull that information?
  3              A.      So I looked at the emails in his sent items
  4      and took the sent date or time stamp off those emails.
  5              Q.      So that was solely based on the sent
  6      emails; is that correct?
  7              A.      Correct.
  8              Q.      Did you look at any emails that he read --
  9      opened and read?
10               A.      I did not.
11               Q.      And on the last email column, Column E of
12       Exhibit AA, what did you look at to populate that
13       column?
14               A.      Same thing.
15               Q.      So you looked at emails sent by
16       Mr. Lombardo on that given day to populate that column?
17               A.      Correct.
18               Q.      And the email -- let me take a step back.
19       So you did not look at any emails he would have opened
20       and read; is that correct?
21               A.      That's correct.
22               Q.      What was your calculation for the email
23       count number?
24               A.      That's the number of -- I think it was the
25       number of distinct entries I had for a given day; that

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 40 of 137 PageID# 1229



                                                                  Page 39

  1      is, time stamps.
  2              Q.      Can you explain that at bit for me?           I am
  3      not as tech savvy.      So what do you mean by time stamps?
  4              A.      The sent date of each email.         I am calling
  5      them time stamps.
  6              Q.      I'm sorry.     Let me let you finish.        I broke
  7      my own rule.      I'm sorry.      So let me reask the question.
  8                      What emails are counted in the email count
  9      column, Column E on Exhibit AA?
10               A.      Sent emails.
11               Q.      Would those include reply emails?
12               A.      Yes.
13               Q.      As well as emails that Mr. Lombardo would
14       have drafted for the first time to someone; is that
15       correct?
16               A.      That's correct.
17               Q.      And what email account were you looking at
18       for that purpose?
19               A.      His account, the
20       Rick.Lombardo@Chmuraecon.com.
21               Q.      Did Mr. Lombardo use any other email
22       addresses for work-related communications, to your
23       knowledge?
24               A.      I don't know.
25               Q.      To access his emails on his computer, would

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 41 of 137 PageID# 1230



                                                                  Page 40

  1      he have had to log in?
  2              A.      Ultimately, some type of authentication
  3      would have been required, yes.
  4              Q.      Did you look at any authentication records
  5      to determine any time Mr. Lombardo was working?
  6              A.      I did not because, for example, your phone
  7      when you set up the account, would do some
  8      authentication.         That wouldn't give me as accurate as a
  9      time stamp of when the individual's emails were sent.
10               Q.      Do you know on what devices Mr. Lombardo
11       had access to email?
12               A.      I believe he had access through his
13       workstation at the office.             He could have used any
14       workstation at the office, including the conference
15       room computer.         He also had it set up on his -- he had
16       email set up on his cell phone.
17               Q.      What email provider does Chmura use?
18               A.      Microsoft Office 365.
19               Q.      Would Mr. Lombardo have had access to his
20       email as well through a browser?
21               A.      Yes.
22               Q.      And did Microsoft Office 365 track all of
23       the user's usage of the Office 365 app?
24               A.      I am not sure actually.
25               Q.      Does Chmura use Office 365 for anything

                                   Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 42 of 137 PageID# 1231



                                                                  Page 41

  1      other than email?
  2              A.      Yes.   We license our office applications
  3      through that, Word, for example, Excel.             Some of us use
  4      the, you know, other -- there is a lot of tools in that
  5      suite, so there are various adoption of those tools
  6      throughout the company.
  7              Q.      Did you look at any Office 365 logs in
  8      preparing this spreadsheet?
  9              A.      No.
10               Q.      Would, to your knowledge, Mr. Lombardo text
11       any -- any other employees or customers pertaining to
12       work-related matters?
13               A.      I think he did.        We didn't have an
14       official, like a company-owned cell phone for him, so
15       I, you know, don't have access to track that, but I
16       think that he did.
17               Q.      Did you include anything pertaining to
18       Mr. Lombardo texting on the spreadsheet, the
19       Exhibit AA?
20               A.      No, I don't have access to that data.
21               Q.      With respect to the first badge column on
22       Exhibit AA, Column F, how did you pull that
23       information?
24               A.      That was exported from the access control
25       system that runs the badge system.

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 43 of 137 PageID# 1232



                                                                     Page 42

  1              Q.      And I notice that in 2015 up until -- one
  2      minute, I'm going to expand that column so we can see
  3      what's in there.
  4                      There are days up to April 6, 2015 in that
  5      column that do not have anything.                  Do you know why
  6      there is nothing in that column from, let me say, Row
  7      Number 2 to Row Number 47?
  8              A.      Yes.   So 4/6/2015 was the earliest record I
  9      had.    I don't remember if -- I don't remember if it
10       wasn't recording before that or if that's when we
11       installed the system.
12               Q.      And so as of April 6, 2015, you had the
13       information from that badge system, correct?
14               A.      Correct.
15               Q.      And you have a last badge column in there,
16       too, correct?
17               A.      That's correct.
18               Q.      And what did -- what's the basis for that
19       last badge column?
20               A.      Some days had more than one entry logged,
21       badge logged, so, for example, if one of us leaves the
22       building and comes back in, you'd have the badge to get
23       back in, and that could generate more than one log on
24       that day.
25               Q.      And how did Column G factor into your

                                 Veritext Legal Solutions
      www.veritext.com                                                  888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 44 of 137 PageID# 1233



                                                                   Page 43

  1      calculation of the hours Mr. Lombardo worked for that
  2      day?
  3              A.      Can I review the document?
  4              Q.      Yes.
  5              A.      (Reviewing).
  6                      So, quick review here, it appears that I
  7      used that towards the maximum -- Column P, the
  8      calculated maximum.       That is the latest entry we have
  9      for any activity.
10               Q.      Can you explain that at bit more for me?
11               A.      Which part?
12               Q.      The calculated maximum.            How you use that
13       in the calculated -- how you use Column G in the
14       calculated maximum.
15               A.      Okay.   So if he badged in at 12:50 p.m.
16       Let's take Row 51 as an example.               If he badged in at
17       12:50 p.m., then we know he was at the office.                So,
18       therefore, I put the end of the workday, at least, at
19       12:50 p.m.
20               Q.      Okay.   But you didn't -- you based it on
21       the last -- did you base that calculation on the last
22       badge in, or that's for calculated max?                But if he
23       badged in at 12:50, how -- I think I am going to need
24       you take me through that one more time so I am
25       following. I don't think I'm following for -- it is not

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 45 of 137 PageID# 1234



                                                                      Page 44

  1      making sense to me, I think.
  2                      If Mr. Lombardo swipes in at 7:55 in the
  3      morning, take the row that you are on, Row 51, it shows
  4      Mr. Lombardo swiped in at 7:55 in the morning, correct?
  5              A.      Correct.
  6              Q.      And then shows he swiped in again at 12:50,
  7      April 9, 2015 in that Row 51, correct?
  8              A.      Correct.
  9              Q.      So can you walk me through, again,
10       Column P, how you -- how that last badge in calculated
11       into Column P?
12               A.      So the last badge, 12:50 p.m. in that
13       example was used to -- it was used towards that
14       maximum, or think of it as an end time.                   So the fact
15       that he badged in at 12:50 means that his workday
16       lasted, at a minimum, until 12:50.                   Now, I don't know,
17       ultimately, that he was working between 7:55 and
18       12:50 p.m.
19               Q.      But you just said that there was -- you
20       testified there was no swiping out, correct?
21               A.      That's correct.          That's why I say --
22               Q.      What --
23               A.      Correct.      That's why I say at a minimum,
24       12:50, because I don't have exit data.
25               Q.      Well, would it make sense for Mr. Lombardo

                                   Veritext Legal Solutions
      www.veritext.com                                                   888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 46 of 137 PageID# 1235



                                                                  Page 45

  1      to swipe in at 12:50 and immediately leave?
  2              A.      No.   I am not claiming that he did.
  3              Q.      But in your calculation, as part of your
  4      calculation, his last badge swipe for the day, badge
  5      swipe in for the day could be calculated as a time of
  6      departure is that -- is my understanding correct?
  7              A.      That would be correct if there was no other
  8      activity after that; meaning, if he didn't send any
  9      email, didn't make any calls after that badge, you are
10       correct that the max then could be set to 12:50;
11       however, in the final calculation, I still applied an
12       eight hour minimum.
13               Q.      What was your basis for finding an eight
14       hour minimum?
15               A.      Like I said earlier, that's in our -- our
16       handbook document that -- I don't recall the specific
17       language, but we talked about, you know, nine hours --
18       or our eight hour work day with an hour for lunch, nine
19       hours total.
20               Q.      But what if Mr. Lombardo didn't work eight
21       hours that day?
22               A.      I still give him eight hours in this
23       calculation for weekdays.
24               Q.      Can you walk me through how you ultimately
25       calculated the time worked for a given day?              Walk me

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 47 of 137 PageID# 1236



                                                                     Page 46

  1      through the calculated, that Column O, calculated min,
  2      to start, and how you get to that time.
  3              A.      Okay, Column O and --
  4              Q.      And let's use Row 51 while we are on it as
  5      an example.      So if you walk me through how you got to
  6      April 9, 2015, 7:55 a.m. the calculated min for that
  7      day.
  8              A.      Okay.   I am going to scroll left so we can
  9      see Column C.      So Column O will take the earliest entry
10       of Column C, F, I, and I think L.                  Let me check.
11                       Well, technically, the formula includes C
12       and D, F and G, I and J.          But it is looking for the
13       earliest entry of almost all of those.
14               Q.      So what does calculated min, what does that
15       time represent?
16               A.      That represents the earliest time stamp we
17       have for activity on that given day in that
18       spreadsheet.
19               Q.      Okay.   So take me through Column P,
20       calculated max, in the same way.
21               A.      Okay.
22               Q.      What is that?       How do you get April 9, 2015
23       at 8:57 p.m.?
24               A.      So Column P takes the latest time stamp
25       from these activities; that is, Column C, E, F and G, I

                                 Veritext Legal Solutions
      www.veritext.com                                                  888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 48 of 137 PageID# 1237



                                                                   Page 47

  1      and J.
  2               Q.     Now -- okay, I see.            So the last one in
  3      this instance would have been an email at 8:57 p.m.
  4      sent on April 9, 2015?
  5               A.     Correct.
  6               Q.     How did you use these two columns further
  7      in your calculation?         First Column O, how is this
  8      column used, or is it used in the spreadsheet for
  9      further calculation?
10                A.     It is.     It should be used in Column R.           So
11       it is used for a preliminary calculation of the number
12       of hours of work done that day.
13                Q.     And in this instance, it's 13 hours and 2
14       minutes on Row 51 of Exhibit AA; is that correct?
15                A.     That's correct.
16                Q.     And how is that -- how was that calculated?
17       How did you get the 13 hours and 2 minutes?
18                A.     Column P minus Column O.
19                Q.     So if I am understanding this correctly, if
20       Mr. Lombardo clocked in at 7:55 a.m. and then swiped
21       his badge again at 12:50 p.m. and had no other -- had
22       no sent emails and no calls from his Chmura work phone,
23       then that time would have shown, roughly -- in total
24       time in Column R, would have shown roughly -- let me do
25       the quick math, I'm sorry.            Five hours; is that

                                  Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 49 of 137 PageID# 1238



                                                                   Page 48

  1      correct?
  2               A.       No, we do not have a time clock system, so
  3      I don't have clock-in data on this.
  4               Q.       I meant badge swipe.          So let me -- let me
  5      rephrase.        Let me -- if we assume -- let me get it
  6      right.        I want to get it right.
  7                        We assume here -- well, not assume.          You
  8      show that Mr. Lombard swiped his badge in at 7:55 a.m.
  9      on April 9th, and you show in the last badge, Column G
10       for that same row, 51, that he swiped in again on
11       April 9, 2015 at 12:50 p.m.             If he did not have any
12       sent emails, so there would be no first and no last
13       emails, correct, if he didn't have any sent emails?
14                A.       Correct.
15                Q.       And he didn't have a first call and last
16       call because he didn't use his Chmura work phone that
17       day, he wouldn't have anything in Columns I or J,
18       correct?
19                A.       Correct.
20                Q.       Then that calculated time in Row R would be
21       the hours between 7:55 a.m. in Column F, Row 51, and
22       12:50 p.m. in Column G of Row 51; is that correct?
23                A.       Correct.
24                Q.       But instead, based on the fact he sent an
25       email at 8:57 p.m., you calculated the difference

                                  Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 50 of 137 PageID# 1239



                                                                        Page 49

  1      between 7:55 a.m. when he swiped the badge in, when it
  2      shows that badge was swiped on Row 51 and that last
  3      email time to arrive at 13 hours and 2 minutes in total
  4      time in Column R, correct?
  5              A.         Correct.
  6              Q.         Okay.   So to go back to these -- to the
  7      columns here.         I got a little off track, but that's
  8      okay.     That was very helpful.             Your call count -- oh,
  9      we already talked about call count, I believe -- no, we
10       didn't.         We a talked email count.              So let me take a
11       step back.
12                          So first call in Row I -- wait, going back
13       further, I'm sorry.           I am looking at these, so Column G
14       is the badge count.           Can you explain what the badge
15       count column is?
16               A.         Yeah, that's number of log entries on that
17       day.
18               Q.         So that would be the number of times
19       Mr. Lombardo swiped his badge to get into Chmura?
20               A.         Correct.
21               Q.         So how -- moving onto Column I.              In the
22       first call column, what was the basis for the
23       information in that column?
24               A.         That's from records of our phone system.
25               Q.         And what phone system does Chmura use?

                                    Veritext Legal Solutions
      www.veritext.com                                                     888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 51 of 137 PageID# 1240



                                                                  Page 50

  1               A.       It as called Simplicity.
  2               Q.       Is it like a voice over the internet phone
  3      service?
  4               A.       Yes.
  5               Q.       Through Simplicity does Mr. Lombardo have
  6      the ability to forward calls to his cell phone?
  7               A.       Yes.
  8               Q.       And if those calls came in to the office
  9      and were forwarded to his cell phone, would those be
10       picked up by your spreadsheet?
11                A.       If he was using the Simplicity app, it
12       would.        If it was simply forwarded to his cell phone
13       number, I don't know off the top of my head.
14                Q.       Do you know if Mr. Lombardo used the
15       Simplicity app?
16                A.       I can't say specifically.         I think we
17       talked about it, but I don't remember if he set it up
18       or not.
19                Q.       With respect to Column I, that first call
20       column, is that the -- when you say first call, is that
21       the first call received?
22                A.       I would have to go back to the logs to
23       verify that.        I don't recall.
24                Q.       So would it -- is it possible it is the
25       first call sent -- sorry, not sent, that would be

                                  Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 52 of 137 PageID# 1241



                                                                    Page 51

  1      email -- first call made, that he made, that
  2      Mr. Lombardo made?
  3               A.     I would have to go back to the logs to
  4      check.
  5               Q.     But as you sit here today, you don't know
  6      whether that first call column contained outgoing
  7      calls, correct?
  8               A.     So I don't know if it's outgoing only or if
  9      is it both, incoming and outgoing.                 That's what I would
10       have to check on.
11                Q.     So you know for sure those are outgoing
12       calls; is that correct?
13                A.     I'd want to consult, you know, the original
14       logs just to verify that.
15                Q.     And what about Column J, the last call
16       column there?      Can you explain the basis for that
17       column?
18                A.     So it's the same as I, except that we are
19       looking for the latest entry on a given day.
20                Q.     And do you know whether that Column
21       contains both outgoing and incoming calls?
22                A.     I'd have to check the original logs to
23       verify that.
24                Q.     And unless Mr. Lombardo was using
25       Simplicity app on his cell phone, his cell phone calls

                                 Veritext Legal Solutions
      www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 53 of 137 PageID# 1242



                                                                  Page 52

  1      would not be tracked in either Column I or J, correct?
  2                       MR. MICHALIK:      Object to the form of the
  3      question.       You can answer.
  4              A.       I have to doublecheck on a forwarding
  5      situation.       I don't recall if that's included in these
  6      or not.
  7              Q.       Column K is call count, can you explain
  8      what's included in the call count?
  9              A.       That's the number of log entries for that
10       day.
11               Q.       What constitutes a log entry?
12               A.       Well, that's what I would have to go back
13       and verify, is it incoming and outgoing, or outgoing
14       only, or what.
15               Q.       Did you ever have an opportunity -- let me
16       rephrase that.
17                        Did you ever compare Mr. Lombardo's call
18       volume to any of the other sales reps or account
19       managers, or senior account managers at Chmura?
20               A.       Not directly.      I -- you know, I am not
21       involved in day-to-day sales, but certainly as a member
22       of the leadership team, we would get reports on
23       activity levels.
24               Q.       And what did you observe when you would
25       review those reports?

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 54 of 137 PageID# 1243



                                                                  Page 53

  1              A.      I mean --
  2              Q.      Was Mr.     Lombardo's call volume higher than
  3      the other account managers and senior account managers?
  4              A.      He was one of the higher, yeah.          I mean, on
  5      a -- you know, a specific instance, I can't tell you.
  6              Q.      Other than days that Mr. Lombardo was on
  7      vacation or at a conference -- let me rephrase that.
  8                      Was Mr. Lombardo's call volume routinely
  9      higher than other account managers and senior account
10       managers?
11               A.      That's my general impression.
12               Q.      With respect to the Column L, the first
13       arm, it starts on Row 119, with that field being
14       populated, do you see that?
15               A.      I do.
16               Q.      Why is that field not populated for any
17       time frame before March 12, 2018?
18               A.      I didn't have data prior to that.
19               Q.      I just want to take a step back for a
20       second and follow-up on something you said about -- it
21       was -- and I don't want to put words in your mouth.
22       But regarding Mr. Lombardo's call volume, those reports
23       that you received, what was contained within the
24       reports?
25               A.      Well, we see a lot of reports in the

                                   Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 55 of 137 PageID# 1244



                                                                     Page 54

  1      leadership group, but what comes to mind is -- it's
  2      like activity levels.        So I think it is all generated
  3      out of Salesforce, but logs, emails, demos.
  4              Q.      Can you explain logs?              Do you just mean
  5      logging in and out of Salesforce, or what -- can you
  6      explain logs?
  7              A.      Sorry, I meant call logs.
  8              Q.      Was Mr. Lombardo consistently higher
  9      than the other account managers and senior account
10       managers with respect to his call log numbers?
11               A.      My observation of those is he was
12       consistently high.      Higher?        I can't say specifically.
13               Q.      What about -- I don't want -- I think you
14       said emails, as well, was a metric that was tracked on
15       the report?
16               A.      Yeah, I believe that's on the report,
17       emails.
18               Q.      And was -- does this report have a title?
19       Let me ask that.
20               A.      I refer to it as the weekly -- it's an
21       email that I get every week with summary data.                  Is that
22       where it is included?        I don't know the title off the
23       top of my head.
24               Q.      Was Mr. Lombardo consistently -- and I am
25       using your words -- higher?            Was Mr. Lombardo

                                 Veritext Legal Solutions
      www.veritext.com                                                  888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 56 of 137 PageID# 1245



                                                                    Page 55

  1      consistently -- we already talked about call logs.                   Was
  2      Mr. Lombardo consistently higher in his email numbers
  3      on that report?
  4                      MR. MICHALIK:       I object to the form of the
  5      question.
  6              A.      I don't know specific.             I'd have to go back
  7      and look at the data.        You know, again, I am not
  8      day-to-day sales, so I don't examine it at that level,
  9      but my impression was that he was consistently -- had
10       consistently high activity.
11               Q.      What about with respect to demos?             Was
12       Mr. Lombardo performing more demos than, or a higher
13       number of demos consistently than the other account
14       managers and senior account managers?
15               A.      I'd have to look at the report.
16               Q.      Do you review this report with the other --
17       the other leadership?
18               A.      The weekly report that I am thinking of,
19       not necessarily.      We each, you know, look at it on our
20       own.    They have a weekly -- I'm sorry -- a monthly
21       sales metrics presentation that they -- they being the
22       sales group -- presents to leadership, and for that
23       one, we are all together.
24               Q.      How long have those meetings been going on?
25               A.      I don't recall when they started

                                 Veritext Legal Solutions
      www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 57 of 137 PageID# 1246



                                                                  Page 56

  1      specifically.
  2              Q.       Did they occur throughout Mr. Lombardo's
  3      employment -- his entire employment?
  4              A.       I can't say for sure, but I don't think
  5      they started -- I don't think we were doing them before
  6      we hired Rick.
  7              Q.       So they might have started sometime after
  8      Mr. Lombardo started; is that correct?
  9              A.       That's possible.        I'd have to review.        I
10       don't know.       I am trying to see when the first one was
11       on the calendar.
12               Q.       And what was -- would you -- during those
13       meetings, what would be presented to you?               What
14       information would be presented to you?
15               A.       They could have changed over time, but,
16       generally, it was activity levels of the account
17       managers.       There would be data on sales, prospects,
18       what they were expecting to come in, what had closed.
19       There was some data on marketing activities, meaning
20       like -- we called them inbounds.               There was a forecast.
21                        And then the account managers would each --
22       they called it, word on street.               So they would tell us
23       things they were hearing, or features that our
24       competitors have that our customers were asking for.
25       Stuff like that.

                                 Veritext Legal Solutions
      www.veritext.com                                                  888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 58 of 137 PageID# 1247



                                                                  Page 57

  1              Q.      And who would do the presentation?           Who
  2      would do the presenting?
  3              A.      That varied over time as well.          It was
  4      generally the sales manager.             Greg Chmura, I think, ran
  5      them for a while.      He always ran the forecast part of
  6      it.    And then, actually, you know, each of the
  7      departments would have a slide to bring up topics.                 So
  8      like even I would have a few minutes to talk about
  9      things.
10               Q.      Was the sales team present during these
11       meetings?
12               A.      Yes.
13               Q.      And by sales, you mean account managers and
14       senior account managers as well?
15               A.      Yes.
16                       MR. MICHALIK:       Christine, if you would have
17       a second, to be clear, and it's fine if you -- if
18       you've now switched to going to him as a fact witness
19       as opposed to 30(b)6 -- to be clear, he is only
20       designated as 30(b)6 with regard to Item 23.
21                       MS. COOPER:     Correct.
22                       MR. MICHALIK:       So I am assuming you have
23       moved to him as a fact witness, but I want the record
24       to be clear that anything outside -- your questions
25       outside of Item 23, you are talking to him as a fact

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 59 of 137 PageID# 1248



                                                                  Page 58

  1      witness.
  2                        MS. COOPER:     I will come back to the
  3      reports.        That is correct.
  4                        But I will be come back to the report.
  5      We'll go back to the spreadsheet and try to break it up
  6      more clearly than that.
  7      BY MS. COOPER:
  8              Q.        Going back to the spreadsheet, we were
  9      talking about Column L, the first arm.               Can you explain
10       where that data came from in that Column?
11               A.        Yes, when our security system is armed, it
12       generates a notification email, and that email has a
13       time stamp, date time stamped.
14               Q.        Does it state who armed the system?
15               A.        It states the code that was used.         Not
16       everyone in our office has a unique code.
17               Q.        Did Mr. Lombardo have a code?
18               A.        He did have a code. I can't say whether it
19       was unique to him or if others also have that code.
20               Q.        So this Column L would then pull the data
21       from every code?
22               A.        Yes.   So the building was only armed by the
23       last person out.
24               Q.        So from Column L, you -- well, first, we
25       are talking about first arm.               So Column L would be

                                   Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 60 of 137 PageID# 1249



                                                                                     Page 59

  1      first arm.         It would be the first person in; is that
  2      correct?
  3              A.         No.   So Column L would be, generally
  4      speaking, the last employee to leave.                                  The reason that
  5      we have -- well, that's what Column L is.
  6              Q.         Then what's Column M?
  7              A.         Column M is if the system was armed more
  8      than once in a day.                For example, if the cleaning
  9      people came in, they would come at night.                                  So you would
10       have -- the employee would leave, they would arm the
11       system.         The cleaning people would arrive, they would
12       disarm the system and then they would re-arm it when
13       they were done.          That re-arm would be Column M.
14               Q.         How frequently did the cleaning people
15       come?
16               A.         Twice a week.
17                            (Reporter technical issues).
18                                  -         -         -       -       -
19                           (Short break off the record.)
20                                      -         -         -       -       -
21                          MS. COOPER:               Okay.         Ready to go back on the
22       record.
23       BY MS. COOPER:
24               Q.         So we were talking about the spreadsheet.
25       I want to go back to the crux of the spreadsheet.

                                    Veritext Legal Solutions
      www.veritext.com                                                                  888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 61 of 137 PageID# 1250



                                                                                  Page 60

  1                       We were on Column L and Column M.                          And so
  2      if we could, if we could look at Column L --
  3                       MS. COOPER:            Oh, I apologize.                If we can go
  4      off the record for just one second.                               I wanted to
  5      address something.
  6                              -       -         -       -       -
  7                      (Discussion had off the record.)
  8                                  -       -         -       -       -
  9                       MS. COOPER:            Back on the record.
10       BY MS. COOPER:
11                Q.      Mr. Chmura, we were talking about columns L
12       and M on this Exhibit AA, and you were explaining
13       how -- the basis for the -- the base in times in Column
14       L.    Could you walk me through that again, how you
15       populated those cells?
16                A.      Column L?
17                Q.      Yes, please.
18                A.      Yeah, so Column L is the first log entry I
19       have that the system was armed on a given day.                                  So,
20       generally, that is when the last employee leaves for
21       the day, they arm the system, whoever that happens to
22       be.
23                Q.      And Column M, can you explain Column M
24       again?
25                A.      Column M is if the system was armed more

                                 Veritext Legal Solutions
      www.veritext.com                                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 62 of 137 PageID# 1251



                                                                  Page 61

  1      than once, for whatever reason, M is basically the last
  2      log entry on a given day that we have.
  3              Q.      And that could be an employee, correct,
  4      logging -- sorry, could be an employee arming the
  5      system, correct?
  6              A.      Correct.
  7              Q.      Or it could be the cleaning people arming
  8      the system?
  9              A.      Could be the cleaning people, correct.
10               Q.      Could it be anybody else?
11               A.      There were a couple of days that we had
12       some construction.         I'd have to review if we gave them
13       codes or if I armed them in that case.             But, no,
14       otherwise, employees and the cleaning people were the
15       only ones that had codes.
16                       MR. MICHALIK:       Christine, sorry.     This is
17       Chris again.      It looks like we may have lost the court
18       reporter.
19                       COURT REPORTER:        I'm still here.    No video,
20       just audio for the moment.
21                       MR. MICHALIK:       I just wanted to make sure
22       that the court reporter can at least still hear us.
23                       MS. COOPER:     Thank you, Chris.
24       BY MS. COOPER:
25               Q.      How did -- Mr. Chmura, how did Column L

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 63 of 137 PageID# 1252



                                                                  Page 62

  1      factor in here, into further calculations on this
  2      spreadsheet?
  3               A.       Can I review the spreadsheet for a second?
  4               Q.       Yes, let me -- I might need to give you
  5      control.
  6               A.       Okay.   Thank you (Reviewing.)
  7                        So Column L was used if we had, what I will
  8      call, an activity entry.            No, I'm sorry, it is
  9      specifically email.         If there was an email sent after
10       the arm log entry in Column L, then we assume that was
11       done outside of the office because this system was
12       armed.        And then what I did is deduct 45 minutes for
13       the commute home.
14                Q.       And so built into your Column R total time
15       -- I'm sorry.        Tell me again what other columns L is
16       used in.
17                A.       Well, Column L is only directly used in
18       Column W, which is this commuting time.
19                Q.       And you use that Column L to trigger an
20       entry of either 0 or 45 minutes; is that correct?
21                A.       That's correct.
22                Q.       And 45 minutes --
23                A.       In Column L.
24                Q.       And that 45 minutes represents the -- your
25       estimate of Mr. Lombardo's commuting time, correct?

                                   Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 64 of 137 PageID# 1253



                                                                     Page 63

  1              A.      Correct.
  2              Q.      So how did you use Column M?
  3              A.      I don't believe Column M is used.                 Let me
  4      review these formulas to be sure.                  (Reviewing).
  5                      It doesn't look like Column M is used.
  6              Q.      And what is Column N?              What is that
  7      calculating?
  8              A.      Column N is the number of the log entries
  9      we had for that day.        So, roughly, the number of times
10       the system was armed.
11               Q.      But the system would take -- Row 123, there
12       is a 3 in Column N, so the system was armed three
13       times, correct?
14               A.      Are you talking about March 16, 2018?
15               Q.      Row 123.    Is that Row 123?            Yeah.
16               A.      Row 1123, the one I just highlighted.
17               Q.      Yes.
18               A.      Repeat the question, please?
19               Q.      So there is a 3 in Column N.              That would be
20       three times that the system was armed that day,
21       correct?
22               A.      IT actually means that I had 3
23       notifications, which should mean, yes, that the system
24       was armed three times.
25               Q.      Did either L or M -- let's start with L.

                                 Veritext Legal Solutions
      www.veritext.com                                                     888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 65 of 137 PageID# 1254



                                                                  Page 64

  1      Did L factor into Column O or P?               Let's take a step
  2      back. Does Column L factor into Column O?
  3              A.      No.
  4              Q.      So if Mr. Lombardo had put in his code to
  5      disarm the system and say, as an example, in Row 1123
  6      that we're in, if Mr. Lombardo had disarmed the system
  7      at 6:14 p.m., that 6:14 p.m. is not used as a basis for
  8      calculating the end of his workday; is that correct?
  9              A.      There is no disarm data in this analysis.
10               Q.      I'm sorry.     If Mr. Lombardo armed the
11       system at 6:14 p.m. on March 15, 2018, that 6:14 p.m.
12       is not used as an end time for his workday in this
13       spreadsheet; is that correct?
14               A.      It's not used in Column P.           It's not
15       specifically used as an end time except to trigger that
16       commuting.
17               Q.      So it was only used when there was an email
18       that is later than the time that the system was armed,
19       correct?
20               A.      Correct, that's what these formulas look
21       like, that's my recollection of setting this up.
22               Q.      What about if there was a phone call that
23       occurred after the system was armed?               Is that
24       calculated -- does that trigger the 45 minutes or zero
25       commute time?

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 66 of 137 PageID# 1255



                                                                  Page 65

  1              A.      It does not.
  2              Q.      Did you prepare all the formulas for this
  3      spreadsheet?
  4              A.      I did.
  5              Q.      We talked about the calculated end time and
  6      calculated max time in columns O and P.              Can you
  7      explain what Column Q is?
  8              A.      Column Q is a summation of the activity
  9      counts of Columns E, H and K, which would be the email
10       count, the badge count, and the call count.
11               Q.      Why did you add up those three fields?
12               A.      It's just something we do in our line of
13       work.     We total up everything, whether it is used or
14       not.
15               Q.      Are the email counts, badge counts and call
16       counts related in some way?
17               A.      No.
18               Q.      So if we move over to -- within Column Q,
19       that -- take that 114.          I saw that you are on the 114,
20       activities.      Do you use that metric for any purpose
21       normally within the business?
22                       MR. MICHALIK:        Object to the form of the
23       question.
24               Q.      Let me re phrase.          Are you ordinarily
25       adding up email counts, badge counts and call counts

                                  Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 67 of 137 PageID# 1256



                                                                   Page 66

  1      for metrics at Chmura?
  2                      MR. MICHALIK:       I object.
  3              Q.      You can answer, if you know.
  4              A.      No, I do not.
  5              Q.      If we move over to Column R, total time,
  6      and we can stay within Row 1123 just for ease of
  7      reference and having an actual number, can you tell me
  8      how you calculated that time?
  9              A.      Yeah, so this is columns T minus Column O,
10       which would give us, you know, a number of hours.                 And
11       it looks like I actually did use Column Q here, simply
12       to say if there was zero activities, meaning there
13       wasn't an activity in the call, the email or the badge,
14       then we blank this out.          But, otherwise, we would
15       display P minus O.
16               Q.      By "blank out," you mean the cell would
17       have no number value in it, no time value in it?
18               A.      Yes, correct.       That's an Excel thing.        If
19       you don't, it gives you, you know, an error or some
20       ugly value, so.
21               Q.      Sure.
22                       MR. MICHALIK:       Christine, Leslie is here
23       now, so -- and it is about two o'clock.                Do you want to
24       -- I guess, let's go off the record.
25                               -    -      -     -        -

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 68 of 137 PageID# 1257



                                                                     Page 67

  1                      (Discussion had off the record.)
  2                               -     -      -     -       -
  3                       MS. COOPER:       Back on the record.
  4      BY MS. COOPER:
  5              Q.       Mr. Chmura, I want to finish up going over
  6      this spreadsheet with you, and I am going to share it.
  7                       MR. MICHALIK:       Leslie is the corporate
  8      representative, and since she is here, she is going to
  9      be sitting in.       So the court reporter can get that,
10       and, Christine, so you are aware.
11                        MS. COOPER:       Okay.    Thank you.
12       BY MS. COOPER:
13               Q.        We were talking about the spreadsheet and
14       how you were calculating the total time in that Column
15       R.   I wanted to talk a little bit more about Column W
16       and how that 45 minutes versus 0 minutes was
17       calculated.       If Mr. Lombardo was taking a call in his
18       car, you know, he was working, would he still be, in
19       your calculation, charged for that 45 minutes?
20               A.       There is no call -- can you give me control
21       again so I can check the formula?                  Oh, I still have it.
22       There is no call data used in that calculation.
23               Q.       So if we look at phone out there, I am not
24       sure what Column S is?
25               A.       Did you say S as in Sam?

                                 Veritext Legal Solutions
      www.veritext.com                                                  888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 69 of 137 PageID# 1258



                                                                  Page 68

  1              Q.      S as in Sam.      What is a comp day?
  2              A.      So when I went through his calendar, Rick
  3      had certain days just marked off as comp days, and so I
  4      put a 1 there to indicate that he was not at the
  5      office.
  6              Q.      And did you know what Mr.          Lombardo meant
  7      by comp day?
  8              A.      I assume he meant the -- like after a
  9      conference, that was a day that he took off.
10               Q.      Did you ever have a discussion with
11       Mr. Lombardo about what comp day meant?
12               A.      Not that I recall.
13               Q.      On those comp days, are you aware whether
14       Mr. Lombardo was still fielding -- was still working by
15       taking calls?
16               A.      I didn't look at the logs that closely.
17               Q.      What about sending or receiving emails on
18       days he took a comp day?
19               A.      Same thing, I didn't look at the logs that
20       closely.
21               Q.      And if he had comp day on his calendar, how
22       did that affect your calculation?
23               A.      Let me check these formulas.          (Reviewing).
24                       So if it was marked as a comp day, his
25       calculation did not give him the automatic eight hour

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 70 of 137 PageID# 1259



                                                                     Page 69

  1      minimum, but it would still -- if there was any
  2      reported activity, emails or calls, it would still
  3      total those up.
  4              Q.      I am going to expand Column V here for a
  5      second so we can see it entirely.                  The row that you are
  6      on, which I believe is 1137.             The first 1 is blocked
  7      out on my screen, but I believe it is 1137; is that
  8      correct?
  9              A.      Yes.
10               Q.      And this is on Exhibit AA.              There is a --
11       there is a total activity Column Q of 1, correct?
12               A.      Correct.
13               Q.      But the total minutes are 0.              Do you see
14       that?
15               A.      I see it.
16               Q.      Can you explain why that would be?
17               A.      I am going to scroll to the left to see the
18       other columns here (indicating).               Yes, there was a
19       single email sent, so since there was only one email
20       sent that didn't produce a range, start minus N then is
21       zero.
22               Q.      So your calculation, this spreadsheet --
23       let me say that again.
24                       This spreadsheet, Exhibit AA, does not
25       account for any drafting time of emails, correct?

                                 Veritext Legal Solutions
      www.veritext.com                                                  888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 71 of 137 PageID# 1260



                                                                  Page 70

  1              A.      That's correct.        Yeah, not directly.      I
  2      mean, they -- in the course of a workday, that would be
  3      built in, but in this situation, no, that's not
  4      accounted for.
  5              Q.      So you said not directly, but, in fact, in
  6      that instance, it was not calculated for, correct?
  7              A.      Correct.
  8              Q.      So if you -- what is Column T,
  9      conference/travel?         Can you explain that column?
10               A.      That was days on his calendar that he had
11       put on his calendar that he was at a conference or, you
12       know, indicated that he was traveling.
13               Q.      And how did that column factor into your
14       calculation?
15               A.      Let me check the formulas again.
16       (Reviewing.)
17                       It looks like the only place it is used is
18       in Column X in, specifically -- I'd have to go through
19       my formulas more specifically, but I think what we were
20       trying to do here is -- what I was trying to do is not
21       deduct that lunch hour.         You know, so I mentioned we
22       have the eight hours, but we also have an hour lunch.
23       So I was not deducting that if he was at a conference
24       or traveling.
25               Q.      When you would deduct for the hour for

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 72 of 137 PageID# 1261



                                                                  Page 71

  1      lunch, would that bring the hours down to seven hours
  2      or how -- let me rephrase that.
  3                      How did that deduction factor into your
  4      calculation for lunch?
  5              A.      Yeah, so that deduction would be applied on
  6      a weekday and would only bring it down to eight hours.
  7      So there was still an eight hour minimum on a weekday.
  8              Q.      And so for the conference time, you were
  9      not deducting that one hour; is that correct?
10               A.      That's what it looks like this formula is
11       doing. I'd have to work through the numbers to verify
12       that to be sure.
13               Q.      And what does Column U, which is
14       holiday/vacation, how did that factor into your
15       calculation?
16               A.      Let me check these formulas again.
17       (Reviewing.).
18                       So if it was a holiday or vacation, it is
19       being used in Column V to not apply the eight hour
20       minimum.
21               Q.      What did it apply?
22               A.      It looks like that's the only place it is
23       used.
24               Q.      Did Mr. Lombardo have paid vacation, to
25       your knowledge?

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 73 of 137 PageID# 1262



                                                                    Page 72

  1              A.      So I don't know the H.R., like, you know,
  2      official classifications of paid vacation or PTO or all
  3      that stuff, but we all had a certain number of days
  4      that, yeah, we were paid for when we used them.
  5              Q.      And what about paid holiday time?
  6              A.      We had -- when he was first hired, I forget
  7      if we had seven or eight holidays, company holidays.
  8      We added one, at least one later on.
  9              Q.      Does that factor into your calculation, you
10       got paid vacation -- start with paid vacation.                 Did
11       paid vacation factor into your calculation?
12               A.      So anywhere on his calendar that he had
13       marked a vacation day, or if it was a day that was one
14       of our, you know, official company holidays, that's
15       what I indicated in Column U.
16               Q.      And how is that then used to -- in other
17       calculations on this spreadsheet?
18               A.      That was used then in Column V, which
19       specifically then was saying, it's not a day at the
20       office, so we are not applying the eight hour minimum.
21               Q.      Which column did you say?             Did you --
22               A.      V as in Victor.
23               Q.      V as in Victor?        Okay.       Sorry, I misheard.
24       Can you explain Column V, the minimum hours to the day?
25       What's the basis for that column?

                                 Veritext Legal Solutions
      www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 74 of 137 PageID# 1263



                                                                  Page 73

  1               A.     Yeah, the basis is that if it's a day that,
  2      you know, that we are at the office and it is not a
  3      holiday, not a vacation day, it applies a minimum of
  4      eight hours.
  5               Q.     Applies eight hours to what?
  6               A.     Well, it basically -- that means that
  7      taking out commuting or taking out a lunch hour, I am
  8      not letting it -- I am not letting the total for that
  9      day go below eight hours.           Or, for example, if he only
10       logged one call, you know, as we discussed, that would
11       show up as a zero.      So I am using that eight hours as a
12       minimum to say, okay, I don't have any logs for that
13       day, so we will use eight hours.
14                Q.     But you didn't use eight hours if he just
15       had one call logged, correct?
16                A.     Are you referring to Row 1137?
17                Q.     Yes.
18                A.     That's correct for Row 1137 because that is
19       either a holiday or a vacation day.
20                Q.     How is the minimum hours per day -- how did
21       that -- where is that number used in another
22       calculation?      Is it used in another column?
23                A.     It should be used in Column X.          Let me
24       check.
25                       Yes, so after -- in this formula, after

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 75 of 137 PageID# 1264



                                                                  Page 74

  1      everything is taken out, that means after I take out
  2      the hour for lunch, after we take out the commute, if
  3      applicable, after we, you know, compute the min and max
  4      of the activities, it is then applied as a minimum.
  5               Q.     What was your basis for taking out an hour
  6      for lunch?
  7               A.     That's mentioned in our handbook.           I
  8      believe that's -- again, I can't remember the exact
  9      language, but, you know, there is -- that we work eight
10       hours plus an hour for lunch.
11                Q.     So the total minutes column, Column X, how
12       did you calculate the total minutes?
13                A.     Column X is the difference between the min
14       and max time columns, O and P, and then we subtract out
15       based on those various rules we just discussed.                 We are
16       going to subtract out the lunch, also subtract out the
17       commute, and then we will apply that minimum of eight
18       hours.
19                Q.     And what is the Column Y, the weekly hours
20       column?
21                A.     That is an average of -- I know.          It's a
22       total hours per week.        So a sum of the values in Column
23       X for that week.      And it looks like I put it on Sunday.
24                Q.     In Column V there says, Rick claim.             Do you
25       know what that column is?

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 76 of 137 PageID# 1265



                                                                  Page 75

  1              A.      Yes.   When I put the spreadsheet together,
  2      if I scroll down a little bit, just out of curiosity, I
  3      copied some of the numbers from Rick's -- I don't know
  4      the title of the document, but it was one of his claims
  5      that had -- you know, his -- what he was claiming he
  6      worked per week.       So I put it there for comparison.
  7              Q.      I want to-- let's go to the very bottom of
  8      this here.      And you have sort of bridging -- well, it's
  9      Row 704 -- I'm sorry, probably 1704; is that correct?
10       It has, average last three years, do you see that?
11               A.      I see it.
12               Q.      Can you explain to me what the average last
13       three years calculation is and how you derive that?
14               A.      So -- let me check the formula.          It is an
15       average of the weekly totals for, roughly, a three year
16       time period.
17               Q.      I want to move back to what was marked as
18       Defendant's Exhibit Z, which is the other spreadsheet.
19       And I am going to drag that into the screen, and I am
20       going to minimize this one (indicating).
21                       Now, earlier you testified that you didn't
22       recognize this, and it is very small, but you didn't
23       recognize this spreadsheet.            I wanted to have you take
24       another look at it.         So give yourself a minute to do
25       that and let me know if it looks familiar to you now.

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 77 of 137 PageID# 1266



                                                                   Page 76

  1              A.       (Reviewing.)
  2                       Well, columns A through Y certainly are, or
  3      A through Z.
  4              Q.       Did you review any parking receipts that
  5      Mr. Lombardo provided in Discovery?
  6              A.       No.
  7              Q.       Okay.   So anything -- so Column AA, for
  8      example, you did not populate that column?
  9              A.       No.
10               Q.       Do you know who did?
11               A.       No.
12               Q.       I just have a couple of follow-up questions
13       and then take a short break and come back on and we
14       will likely be finished for the day.
15                        Why didn't you review the JobsEQ data for
16       creating Exhibit AA?         And I will just go back to that.
17               A.       I don't recall if it was asked for or not.
18       I suspect it wasn't asked for.               My opinion on using it
19       or not is that it would already be covered by other
20       activity.       The nature of JobsEQ is that we are not
21       logged in, necessarily, all day.                Account managers are
22       logged in more than other employees, but, certainly, in
23       my opinion, email would cover a broader range than the
24       JobsEQ activity.
25               Q.       Why would JobsEQ -- or what was -- what

                                  Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 78 of 137 PageID# 1267



                                                                  Page 77

  1      were account managers using JobsEQ for?
  2              A.       Well, they would use it to give demos.            In
  3      Rick's case, I know that he -- he would also field a
  4      lot of calls from customers that had questions, so he
  5      would use it outside of demos to -- whether it was
  6      helping them, you know, navigate it, or pull some data
  7      for them or whatever, like that kind of thing.
  8              Q.       Would he also use it to prepare for demos?
  9              A.       I can't say specifically if he did or not.
10               Q.       Do you know how much time Mr. Lombardo
11       spent actively using JobsEQ?
12               A.       Can I correct my last answer?
13               Q.       Yes.   So I'll hold my question.        Go ahead.
14               A.       I actually do know that he would prepare
15       for demos in JobsEQ because I know that he would print,
16       often, a map, like of the area he would be demoing.
17               Q.       Do you know how much time Mr. Lombardo
18       spent using JobsEQ?
19               A.       Not off the top of my head.
20               Q.       Why didn't you review the Office 365 logs
21       in preparing this spreadsheet, Exhibit AA?
22                        MR. MICHALIK:       Object to the form of the
23       question.       You may answer.
24               A.       I don't know how to access them, and so if
25       it wasn't requested, I didn't dig in to how to get to

                                  Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 79 of 137 PageID# 1268



                                                                  Page 78

  1      them.
  2              Q.      I think you already answered this, but why
  3      didn't you use the Salesforce data in calculating -- or
  4      I'm sorry -- in Exhibit AA?
  5              A.      Same thing.       I don't have direct access to
  6      Salesforce and so if it wasn't asked of me, I didn't
  7      dig into how to get it.
  8              Q.      So did you do exactly what was asked of you
  9      in creating the spreadsheet?
10                       MR. MICHALIK:         Object to the form of the
11       question.
12               Q.      You can still answer.
13               A.      Repeat the question one more time, please?
14               Q.      Did you do exactly what you were asked to
15       in creating this spreadsheet?
16                       MR. MICHALIK:         Same objection.
17               A.      Well, I added in, I think, a little extra;
18       for example, Column Z.           It was not specifically asked
19       that I bring that in.          Z as in zebra.
20               Q.      Got it.     Are there any other calculations
21       or columns that you added that were not asked of you?
22               A.      I'd have to go back and review.
23       Specifically what was asked I don't remember.
24               Q.      Okay.     Did you prepare or create any other
25       documents with respect to the topics set forth in

                                   Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 80 of 137 PageID# 1269



                                                                    Page 79

  1      Number 23 of the Notice of Deposition?
  2                       MR. MICHALIK:       Object to the extent it
  3      calls for any communications with outside counsel.
  4      Subject to that objection, you can answer.
  5              A.       I didn't prepare anything that wasn't
  6      shared with counsel.
  7              Q.       Did you prepare any other spreadsheets?
  8                       MR. MICHALIK:       Same objection.
  9              A.       No, not that I recall.
10               Q.       Is this the only spreadsheet that you
11       prepared?
12                        MR. MICHALIK:       Object to the form of the
13       question.       You can answer.
14               A.       I don't recall one way or the other.               There
15       is, possibly, a draft version of this.                 I don't
16       remember.
17                        MS. COOPER:       Can we take a short break and
18       go off the record?
19                        MR. MICHALIK:       Sure.
20                        MS. COOPER:       Thank you.
21                               -      -     -    -        -
22                       (Discussion had off the record.)
23                               -      -     -    -        -
24                        MS. COOPER:       Go back on.
25                        I don't have any other questions pertaining

                                 Veritext Legal Solutions
      www.veritext.com                                                    888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 81 of 137 PageID# 1270



                                                                  Page 80

  1      to the 30(b) portion of Mr. Chmura's deposition, and as
  2      I understand it, we are going to continue his
  3      individual deposition until next Tuesday and pick up
  4      back there by agreement of the attorneys.
  5                      MR. MICHALIK:       That is correct.     And I
  6      assume now you want to go on to Ms. Peterson?
  7                      MS. COOPER:     Yes.      Could I have just a few
  8      minutes to get a drink?
  9                      MR. MICHALIK:       Absolutely.
10
11          (Whereupon, deposition was adjourned at 2:45 p.m.)
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 82 of 137 PageID# 1271



                                                                  Page 81

  1       Whereupon, Counsel was requested to give instruction
  2      regarding the witness's review of the transcript
  3      pursuant to the Civil Rules.
  4
  5                                  SIGNATURE:
  6
  7       Transcript review was requested pursuant to the
  8      applicable Rules of Civil Procedure.
  9
10                             TRANSCRIPT DELIVERY:
11       Counsel was requested to give instruction regarding
12       delivery date of transcript.
13                               Ms. Cooper, Original transcript,
14       and rough transcript, yes.
15                               Mr.Michalik , Certified transcript,
16       and rough transcript, yes.
17
18
19
20
21
22
23
24
25

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 83 of 137 PageID# 1272



                                                                  Page 82

  1                                REPORTER'S CERTIFICATE
  2
  3      The State of Ohio,         )
  4                                                SS:
  5      County of Cuyahoga.        )
  6
  7                      I, KELLIANN D. LINBERG, RPR, a Notary Public
  8      within and for the State of Ohio, duly commissioned and
  9      qualified, do hereby certify that the within named
10       witness, JOHN L. CHMURA, was by me first duly sworn to
11       testify the truth, the whole truth and nothing but the
12       truth in the cause aforesaid; that the testimony then
13       given by the above-referenced witness was by me reduced
14       to stenotypy in the presence of said witness;
15       afterwards transcribed, and that the foregoing is a
16       true and correct transcription of the testimony so
17       given by the above-referenced witness.
18                       I do further certify that this deposition was
19       taken at the time and place in the foregoing caption
20       specified and was completed WITH ADJOURNMENT.
21
22
23
24
25

                                  Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 84 of 137 PageID# 1273



                                                                  Page 83

  1                      I do further certify that I am not a
  2      relative, counsel or attorney for either party, or
  3      otherwise interested in the event of this action.
  4
  5                      IN WITNESS WHEREOF, I have hereunto set my
  6      hand and affixed my seal of office at Cleveland, Ohio,
  7      on this 11th day of May, 2020.
  8
  9
10
11
12                                 <%2225,Signature%>
13                                 Kelliann D. Linberg, R.P.R.,
14                                 Notary Public within and for
15                                 the State of Ohio
16
17        My commission expires May 25, 2024.
18
19
20
21
22
23
24
25

                                  Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 85 of 137 PageID# 1274



                                                                      Page 88

  1                       IN THE UNITED STATES DISTRICT COURT
  2                       FOR THE EASTERN DISTRICT OF VIRGINIA
  3                                   RICHMOND DIVISION
  4                              ~~~~~~~~~~~~~~~~~~~~
  5      CHMURA ECONOMICS & ANALYTICS, LLC
                            Plaintiff
  6
                           vs.                         Case No.   3:19-CV-00813
  7
  8      RICHARD LOMBARDO
                          Defendants
  9
10                                  ~~~~~~~~~~~~~~~~~~~~
11
12                                REMOTE VIDEO DEPOSITION OF:
13                                  JOHN L. CHMURA, VOL. II
14
15                                           Taken on:
16                                         May 5, 2020
                                             9:00 a.m.
17
18
                                             Taken at:
19
20                                    Home of John Chmura
                                      3681 Braemar Drive
21                                  Broadview Heights, Ohio
22
23
24                       Kelliann D. Linberg, RPR, Notary Public
25

                                      Veritext Legal Solutions
      www.veritext.com                                                   888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 86 of 137 PageID# 1275



                                                                  Page 89

  1      APPEARANCES: (Via Videoconference)
  2      On behalf of the Plaintiffs:
  3              Koehler Fitzgerald, LLC
                 CHRISTINE M. COOPER, ESQ.
  4              1111 Superior Avenue E
                 Ste 2500
  5              Cleveland, OH, 44114
                 Ccooper@koehler.law
  6              216-539-9370.
  7
  8      On behalf of the Defendants:
  9              McGuire Woods, LLP
                 CHRISTOPHER M. MICHALIK, ESQ.
10               Gateway Plaza
                 800 East Canal Street
11               Richmond, VA, 23219-3916
                 Cmichalik@mcguirewoods.com
12               804-775-1000.
13
14
15       ALSO PRESENT:
16               RICHARD LOMBARDO
17               LESLIE PETERSON, via Zoom
18
19
20
21
22
23
24
25

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 87 of 137 PageID# 1276



                                                                  Page 90

  1                                   TRANSCRIPT INDEX
  2
  3      APPEARANCES.........................89
  4      INDEX OF EXHIBITS...................91
  5
  6
  7      EXAMINATION OF JOHN L. CHMURA:
  8      BY MS. COOPER.......................92
  9
10
11       REPORTER'S CERTIFICATE..............139
12
13
14       EXHIBIT CUSTODY:            RETAINED BY COURT REPORTER
15
16
17
18
19
20
21
22
23
24
25

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 88 of 137 PageID# 1277



                                                                  Page 91

  1                            INDEX OF EXHIBITS
  2
  3      Number                    Description                      Marked
  4
  5      Defendant's:
         Exhibit X          Previously Marked Highly                   132
  6                      Confidential Copy of Email
                             Dated 10/2/2019 Bates
  7                      CHMURA0201264-269
  8
  9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 89 of 137 PageID# 1278



                                                                  Page 92

  1                      JOHN L. CHMURA, being previously sworn, and
  2      with the previous agreed upon stipulation regarding the
  3      need for this deposition to take place remotely because
  4      of the Government’s order for social
  5      distancing, said as follows:
  6                      EXAMINATION OF JOHN L. CHMURA, Vol. 2
  7      BY MS. COOPER:
  8              Q.        Good morning, Mr. Chmura.
  9              A.        Good morning.
10               Q.        Well, where we left off in the deposition,
11       I completed your corporate representative testimony and
12       we are moving into your individual testimony this
13       morning.        So I am going to start with just asking a few
14       background questions, and some of it may be ground we
15       already covered, but just where we left off --
16                         MR. MICHALIK:      Christine, can you turn your
17       volume up?        I think -- I hear everybody else clearly,
18       but like last time, we have a little bit of trouble
19       hearing on your end.
20                         MS. COOPER:     Yes, let me see if I can put
21       it closer as well.        Okay, that should be better.          Is
22       that better?
23                         MR. MICHALIK:      Yes, perfect.
24               Q.        Mr. Chmura, you are a member Chmura
25       Economics & Analytics, LLC, correct?

                                  Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 90 of 137 PageID# 1279



                                                                  Page 93

  1              A.       Correct.
  2              Q.       And I believe your earlier testimony, we
  3      went through who the other members were.              With respect
  4      to control of the company, which of the members have --
  5              A.       I'm sorry.    I am getting a lot of echo and
  6      it is hard to understand what you are saying.
  7              Q.       With respect to the members, is there a
  8      hierarchy amongst them?
  9                       MR. MICHALIK:      And just to be clear,
10       Christine, this is for him as a fact witness not as a
11       30(b)(6) designee?
12                        MS. COOPER:     That is correct.
13                        MR. MICHALIK:      Okay.
14               A.       Yes, we have an org chart if that's what
15       you are asking.
16               Q.       And what does the org chart show?
17               A.       Chris Chmura, CEO and Leslie Peterson are
18       at the top, and then underneath them are people like me
19       and Greg, you know, department heads.              And then we have
20       various teams under us.
21               Q.       Are Dr. Chmura and Ms. Peterson the
22       ultimate decision makers for the company?
23               A.       Yes.
24                        MR. MICHALIK:      Object to the form of the
25       question.       You can answer.

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 91 of 137 PageID# 1280



                                                                  Page 94

  1              A.       Yes, they are.
  2              Q.       What types of decisions are they
  3      responsible for?
  4              A.       Ultimately, I mean, they can decide, you
  5      know, corporate -- they do decide corporate level
  6      decisions.
  7              Q.       Could you describe what a corporate level
  8      decision is?
  9              A.       Sure, things like financial, you know,
10       hiring, firing, I suppose they have the ultimate say on
11       that.     These kind of broader decisions that affect the
12       whole company.
13               Q.       Did either one of them ever make smaller
14       decisions?
15               A.       Sure.
16               Q.       How frequently -- well, let me ask this:
17       To your knowledge, did either Dr. Chmura or
18       Ms. Peterson make decisions relating to the sales team?
19                        MR. MICHALIK:       Object to the form of the
20       question.       You can answer.
21               A.       I am not involved with the day-to-day
22       sales, so I can only answer through SEA Group, the
23       leadership group, and, yes.
24               Q.       And what types of decisions would
25       Dr. Chmura make pertaining to the sales team?

                                  Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 92 of 137 PageID# 1281



                                                                          Page 95

  1              A.         I don't keep a log of all the specific
  2      decisions.
  3              Q.         What about --
  4              A.         Hiring.
  5              Q.         Okay, hiring.         And I think you mentioned
  6      firing.         Did they also make decisions with respect to
  7      firing as far as --
  8              A.         Yes.
  9              Q.         It is my understanding that Chmura had
10       something called a road map.                  Is my understanding
11       correct?
12               A.         Yes, correct.
13               Q.         Can you explain what the road map is?
14               A.         Yes, the road map is a list of feature
15       requests, or changes that we want to make to our
16       products, or even new products.                    And it is what we use
17       to track those requests and then prioritize the work.
18               Q.         How does an item end up on the road map?
19               A.         Well, it can come in through several
20       channels.         It may come internally from -- from
21       leadership, or from any employee.                       It may come from a
22       support request from a user, and it may come through
23       sales; you know, they would hear them from users
24       directly or in their prospecting work and in their
25       selling work.

                                      Veritext Legal Solutions
      www.veritext.com                                                       888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 93 of 137 PageID# 1282



                                                                  Page 96

  1              Q.      Any other ways that something might end up
  2      on the road map?
  3              A.      We don't put restrictions on ways things
  4      can end up there.
  5              Q.      How are items on the road map prioritized?
  6              A.      So they are prioritized by the number of
  7      requests for a particular item.               They are prioritized
  8      by level of effort and possible impact to the product
  9      offering, and then they are prioritized based on input
10       from leadership.
11               Q.      I want to take a step back and talk a
12       little bit more about how these items come in.               You
13       mentioned that they could be listed on the road map
14       from an internal source.          Can you explain a little more
15       by what you mean by internal and how that would end up
16       on the road map?
17               A.      Well, sure.     All of our -- I shouldn't say
18       all of employees, but a lot of employees use the
19       products, whether it is testing or to do their work,
20       and in the process of that, have ideas of changes to
21       make and new features, so they do submit those and we
22       track them on the road map.
23               Q.      Did Mr. Lombardo, to your knowledge, ever
24       either bring to you or bring to leadership an idea, an
25       internal idea that he had?

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 94 of 137 PageID# 1283



                                                                  Page 97

  1              A.      Yes.
  2              Q.      What idea -- or what ideas were those?
  3              A.      So he was a strong advocate for things like
  4      the Career Concourse, which is a product offering.                 He
  5      also -- let's see, there was a data set that we created
  6      called GDP.      He was a strong advocate of that as well.
  7      There was a feature called Clippy(ph).              I'd have to
  8      look at the road map to be more specific.
  9              Q.      With respect to Career Concourse, you said
10       he was an advocate.        Was this his idea?
11               A.      No.    No, it was an existing product and
12       what was on the table was, should we revamp and build a
13       new version of it or not.
14               Q.      And he was an advocate of rebuilding a new
15       version of that, correct?
16               A.      Yes, correct.        So, again, I wasn't involved
17       in the day-to-day of sales, but my recollection of it
18       was that, you know, he was telling us that it was
19       something that he needed to be able to sell to the
20       education sector.
21               Q.      Did he actually develop Career Concourse?
22               A.      No.
23               Q.      Who did?
24               A.      My development team.
25               Q.      Do you know whether -- let me re-ask that.

                                  Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 95 of 137 PageID# 1284



                                                                  Page 98

  1      At the time Mr. Lombardo was an advocate for Career
  2      Concourse, was it something that was already on the
  3      road map?
  4              A.      I don't recall.
  5              Q.      And the next product you mentioned, it
  6      was -- and forgive me if I get it wrong -- but it was
  7      GDP?
  8              A.      Yes, GDP.
  9              Q.      And you said Mr. Lombardo advocated for
10       GDP, correct?
11               A.      Correct.
12               Q.      Can you tell me a little about what GDP is?
13               A.      So GDP is a data set that we compute the
14       GDP, the gross domestic product, for an individual
15       region, which is not something that is otherwise
16       available.      And I am trying to recall back to when we
17       were discussing this, but I believe there was a
18       prospect in particular that really needed us to have
19       this data set in order for them to buy JobsEQ, and
20       that's, I think where a lot of Rick's -- you know, his
21       support behind GDP was coming from that, that he needed
22       it to close that sale.
23               Q.      So would this have been a product or an
24       idea that Mr. Lombardo -- well, let me step back.                Who
25       would Mr. Lombardo send -- with respect to GDP, who did

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 96 of 137 PageID# 1285



                                                                  Page 99

  1      Mr. Lombardo send -- or, that's not fair.
  2                       How did Mr. Lombardo bring -- who did
  3      Mr. Lombardo bring this idea to?
  4              A.       I don't recall specifically with that one.
  5      I mean, in general, we would capture these -- he may
  6      have just walked down the hall and told myself or Greg
  7      Chmura about it.       Otherwise, we would capture them
  8      through -- like, they would log them in their notes in
  9      Salesforce and then we certainly would have a
10       discussion around them at that monthly sales meeting I
11       mentioned where they would go around the table and talk
12       about things they are hearing from customers.
13               Q.       Was GDP an instance where Mr. Lombardo
14       would have been passing through a request from a
15       potential client or clients?
16                        MR. MICHALIK:      Object to the form of the
17       question.       You can answer.
18               A.       If my recollection is correct, in this case
19       it was a prospect.
20               Q.       Did Mr. Lombardo help develop GDP?
21               A.       No.
22               Q.       You also mentioned Clippy.        Can you explain
23       what Clippy is?
24               A.       A Clippy is a feature on our road map
25       currently that is still kind of conceptual, but would

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 97 of 137 PageID# 1286



                                                                 Page 100

  1      allow our users to create a customer board based on the
  2      data in JobsEQ.
  3               Q.       And how was this idea brought to your
  4      attention?
  5               A.       I don't remember where it originated, but
  6      Rick would bring it up often.               It's something that our
  7      competitor has.
  8               Q.       Now, you said that there were other ways
  9      for items to get on the road map, which were support
10       requests, correct?
11                A.       That's correct.
12                Q.       Can you explain that a little bit further?
13                A.       Sure.   If a user has -- they can't --
14       let's, just for example, say they can't find some data
15       they need, they may initiate a support request, which
16       means they may open a chat window with our support
17       team.     They may call or email their account manager and
18       would say, you know, do you have GDP data.               And, you
19       know, so in some cases, the answer would be, no, we
20       don't.        But whoever was receiving that request then
21       would take some information and we would get it logged
22       onto the road map.
23                Q.       And then you also mentioned that the sales
24       team would hear from users or prospects, correct?
25                A.       Correct.

                                   Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 98 of 137 PageID# 1287



                                                                Page 101

  1              Q.       And how were those filtered -- who were
  2      those requests filtered to?
  3                       MR. MICHALIK:       Object to the form of the
  4      question.       You can answer.
  5              A.       So I don't know if sales had an official
  6      procedure on how those were to be reported.              There were
  7      instances where Rick would, you know, tell them to Greg
  8      or myself directly, and then like I said, I would also
  9      hear them through that monthly sales meeting.
10               Q.       Do you recall any specific items on the
11       road map that, other than Career Concourse, GDP and
12       Clippy, that Mr. Lombardo brought to management -- or
13       brought to leadership's attention?
14               A.       There was one that we call, Employer
15       Database, or Firm List -- we've called it both
16       things -- which was another that a competitor has.                It
17       was a feature that -- we have it now, too, but it was a
18       feature that they had and, you know, Rick would come to
19       us with prospects that were asking for it or saying
20       that they needed it in order to switch to JobsEQ.
21               Q.       Did Mr. Lombardo have any hand in
22       developing Employer -- Employer or Firm List, is that
23       what it is called?
24               A.       Employer Database is --
25               Q.       Okay.   Let me re-ask my question then.

                                  Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 99 of 137 PageID# 1288



                                                                 Page 102

  1                      Did Mr. Lombardo have any hand in
  2      developing Employer Database?
  3                      MR. MICHALIK:       Object to the form.
  4              A.      I have to review my notes on that.           So
  5      there were some features where we needed some
  6      additional specifications of what the users really
  7      needed, and in the those cases, we would often leverage
  8      the account manager to connect us with customers, or
  9      facilitate a conversation with those customers so that
10       we could capture those requirements.               I don't recall if
11       Employer Database was one of those or not.
12               Q.      But it is possible you may have asked
13       Mr. Lombardo to reach out to his contacts to get
14       feedback; is that fair?
15               A.      Yeah, that's fair.
16               Q.      Was Mr. Lombardo present in any meetings
17       where the priority of the items on the road map were
18       discussed?
19               A.      If he was, I don't recall.
20               Q.      And you testified that the road map was
21       prioritized by the number of requests and the level of
22       effort, correct?
23               A.      Well, those were two factors, correct.
24               Q.      What other factors were there?
25               A.      So, also if it could be to a large sale, we

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 100 of 137 PageID# 1289



                                                                  Page 103

  1      may give that more weight, may have given it more
  2      weight.         And then, also, things like availability of
  3      resources.
  4              Q.         Was Mr. Lombardo involved in the decision
  5      -- let me rephrase.            Was Mr. Lombardo involved in the
  6      prioritization of the items on the road map?
  7                         MR. MICHALIK:      Object to the form.
  8              A.         I think so.     His input, especially with
  9      regard to the prospects, you know, and if it would help
 10      close a large deal, was critical.
 11              Q.         So leadership factored in his input; is
 12      that correct?
 13              A.         Yes.
 14              Q.         Did Mr. Lombardo have the ultimate decision
 15      making authority to determine what items on the road
 16      map would be prioritized?
 17              A.         No.
 18              Q.         Can you think of any instances in which
 19      Mr. Lombardo pressed for a particular item on the road
 20      map to move forward and as a result of his requests,
 21      that occurred?
 22              A.         Yes, GDP.     Like I said, he was a strong
 23      advocate for that.         Career Concourse.         And I actually
 24      was against redoing the Career Concourse.                I wanted to
 25      retire it, but, you know, we gave some strong weight to

                                   Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 101 of 137 PageID# 1290



                                                                 Page 104

  1      Rick's input that we should revamp it so that we can
  2      sell it.
  3              Q.      Could Rick -- could Mr. Lombardo
  4      independently decide the priority of the project on
  5      road map?
  6              A.      No.
  7              Q.      Beyond being an advocate, did Mr. Lombardo
  8      have any other role in the road map?
  9              A.      Yes.   Until recently, I didn't have a
 10      product management team, and so the account managers
 11      kind of served as -- you know, they would gather data
 12      from customers to help make these, kind of what we call
 13      a product decision, or road map decision.              And so Rick
 14      was really good at identifying what the customers were
 15      looking for and what the competitors had that we needed
 16      to add.
 17              Q.      But Mr. Lombardo didn't actually do the
 18      adding of the product, correct?
 19              A.      What do you mean by the adding?
 20              Q.      Well, I think that was your word.           I guess
 21      let me restate.
 22                      So Mr. Lombardo's role so far was
 23      advocating on behalf of projects on the road map,
 24      correct?
 25              A.      Yes.

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 102 of 137 PageID# 1291



                                                                 Page 105

  1              Q.      And gathering information from clients or
  2      prospects to bring to you or others in leadership about
  3      projects on the road map; is that correct?
  4              A.      Road map, yes.
  5              Q.      Did Mr. Lombardo do anything else with
  6      respect to the road map?
  7              A.      Yes.   Like I said, if we needed additional
  8      specifications -- so once we, you know, were seriously
  9      thinking about an item on the road map, if we needed
 10      additional specifications, Rick would help us get
 11      those, whether that was facilitating a call with the
 12      user or, you know, just going out and getting that
 13      information directly.
 14              Q.      Would he be directed to do that by someone?
 15              A.      Yeah, we would send a request to him.
 16              Q.      Now, you were based in the Cleveland
 17      office, correct?
 18              A.      Correct.
 19              Q.      And Mr. Lombardo was also based in the
 20      Cleveland office, right?
 21              A.      That's correct.
 22              Q.      Did you interact with Mr. Lombardo
 23      routinely?
 24              A.      Yes.
 25              Q.      How would you describe Mr. Lombardo's work

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 103 of 137 PageID# 1292



                                                                 Page 106

  1      habits?
  2              A.         In terms of what?
  3              Q.         Did you have the opportunity to observe him
  4      routinely throughout the week?
  5              A.         No.    So his office was across -- he was in
  6      the back of the building and I was in the front.                So I
  7      wasn't there routinely.
  8              Q.         How frequently would you see him in any
  9      given week?
 10              A.         Well, I would see him every day he is in
 11      the office.         I mean, the walls are glass, so.
 12              Q.         All right.      Could you see each other from
 13      your respective offices?
 14              A.         No, if I was sitting in my -- at my desk, I
 15      could not see him, but if I got up, you know, to walk
 16      around, then, yeah, I could see him at his desk.
 17              Q.         So -- do you have an office at Chmura, like
 18      a physical office with walls?
 19              A.         Yes.
 20              Q.         Was Mr. Lombardo also in an office?
 21              A.         Not in the sense that it was a private
 22      office.         He was in -- we had a space just for Sales and
 23      he was at that, at a workstation in that space.
 24              Q.         Can you describe the space?
 25              A.         Yeah, it is in the back of the building on

                                     Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 104 of 137 PageID# 1293



                                                                    Page 107

  1      the second floor.        There is a glass wall and a glass
  2      door, and there is a -- a four-seat workstation.                 We
  3      later added a private office in that space for the
  4      sales manager.
  5               Q.     How many floors does Chmura have at the
  6      building in Cleveland?
  7               A.     Three floors.
  8               Q.     Were you and Mr. Lombardo on the same
  9      floor?
 10               A.     Yes.
 11               Q.     Of those three floors, were you on the
 12      first floor, second floor or third floor?
 13               A.     The second floor, which is the top floor.
 14      There is a lower level.
 15               Q.     Okay.    How tall is the building?
 16               A.     Two stories.
 17               Q.     So it had a basement, first floor, and
 18      second floor; is that correct?
 19               A.     Correct.
 20               Q.     What was on the third floor?
 21               A.     That's the roof.
 22               Q.     Sorry.     I'm sorry.        Forgive me.    What was
 23      on the first floor?
 24               A.     The first floor, there are some developers
 25      -- so there are work stations there.                It is a mix of

                                  Veritext Legal Solutions
      www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 105 of 137 PageID# 1294



                                                                  Page 108

  1      developers and data governance.               We also have a kitchen
  2      on the first floor, conference room, and a little,
  3      like, not reception, but like some chairs when you --
  4      like a little lobby area.
  5              Q.      And what was in the basement?
  6              A.      More workstations, a ping-pong table,
  7      bathroom, and our servers.
  8              Q.      What time did you typically -- what time do
  9      you typically arrive at work?
 10              A.      It's changed over time.            I used to get in
 11      really early at 6:00 to 6:30.             Lately, I have been
 12      getting in around 7:00.         Well, lately, I have been
 13      working from home, but prior to that, 7:00.
 14              Q.      Sure.   When did you change from getting in
 15      between 6:00 and 6:30 to getting in around 7:00?
 16              A.      It was the spring of 2018.            I was getting
 17      in early because I did a yoga practice in the morning.
 18      I had a knee injury that spring and stopped doing yoga.
 19              Q.      Would you observe Mr. Lombardo arrive at
 20      work?
 21              A.      Not usually.      At that point, I was seated
 22      at my desk, so I couldn't see, you know, when he would
 23      come in.
 24              Q.      Do you have any sense of when Mr. Lombardo
 25      would begin his workday?

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 106 of 137 PageID# 1295



                                                                 Page 109

  1               A.     I mean, my impression was he was there in
  2      the seven o'clock hour.         I didn't pay close enough
  3      attention to say specifically.
  4               Q.     And what leads you to that impression?
  5               A.     I would usually get up from my desk at some
  6      point in that seven o'clock hour and would see him
  7      there.
  8               Q.     And that was pretty regular that you would
  9      see him there in the seven o'clock hour?
 10               A.     That's my impression.
 11               Q.     What time did you regularly leave the
 12      office?
 13               A.     Between 5:00 and 5:30.
 14                      MS. COOPER:     And I just want the record to
 15      reflect that Mr. Lombardo was not here this morning,
 16      but he is now joining us.           He is now present in the
 17      room.
 18               Q.     Would you see -- would you interact with
 19      Mr. Lombardo before you left for the day?
 20               A.     Yes, if he was there, I would usually wave
 21      to everyone on my way out.
 22               Q.     Was Mr. Lombardo regularly still there when
 23      you would leave for the day?
 24               A.     I can't remember specifically enough to say
 25      regularly.      I mean, I definitely would see him at times

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 107 of 137 PageID# 1296



                                                                 Page 110

  1      and wave.
  2              Q.      Do you know how many times?
  3              A.      I didn't keep track.
  4              Q.      Did you observe Mr. Lombardo's lunch
  5      habits?
  6              A.      No.
  7              Q.      You mentioned that there was a ping-pong
  8      table in the office.        Do people use it?
  9              A.      Yes.
 10              Q.      When do people play ping-pong in the
 11      office?
 12              A.      Between 12:00 and 1:00 -- noon and
 13      1:00 p.m.
 14              Q.      Did Mr. Lombardo ever play ping-pong
 15      between 12:00 and 1:00?
 16              A.      Not regularly, but we did have some, like,
 17      office-wide tournaments that he participated in.
 18              Q.      How often would those tournaments occur?
 19              A.      A few times a year.
 20              Q.      The calculation that we -- the spreadsheet
 21      that we went over last week, do you believe that
 22      accurately reflects all of the hours Mr. Lombardo
 23      worked?
 24              A.      I believe it's an estimate based on data
 25      that was available to me.

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 108 of 137 PageID# 1297



                                                                    Page 111

  1              Q.      Do you believe that estimate is accurate?
  2              A.      Based on data, yes.
  3              Q.      How about based on your observation?
  4              A.      It's consistent with my observations.
  5              Q.      What are your daily job duties?              What makes
  6      your typical day?
  7              A.      Sure.   So, ultimately, it all centers
  8      around the software products.             So I -- at the beginning
  9      of the day, I would catch up on some emails, maybe
 10      address any operational -- that is, software
 11      operational issues.       I would have a daily stand-up
 12      meeting at the 10o'clock hour with our development team
 13      and with our data teams, and then the rest of the day
 14      would be, you know, meeting with individual developers
 15      and with product managers, working on some code,
 16      perhaps doing deployments.
 17              Q.      Tell me about your -- well, do you have a
 18      name for your department?
 19              A.      We refer to it as the I.T. Department.
 20              Q.      Who makes up your I.T. Department and what
 21      are their positions?
 22              A.      You want a list of every name?
 23              Q.      Names or, really, more job function.
 24              A.      Job functions?       Sure.         So as it exists
 25      today, I have the -- I have what I call the App, A-P-P,

                                 Veritext Legal Solutions
      www.veritext.com                                                  888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 109 of 137 PageID# 1298



                                                                     Page 112

  1      Development Team that is made up of various software
  2      developers.      So it could be anybody from a senior
  3      software developer to a front-end developer.
  4                      There is a Data Team.               That team is made up
  5      -- we -- the title we give them is data scientists,
  6      but, essentially, another type of developer.                   And then
  7      we have the product team, which is our product manager
  8      and product owner.
  9              Q.      What does the product manager do?
 10              A.      So the product manager is now responsible
 11      for organizing all those requests we talk about that go
 12      into the road map, organizing all of those, specking
 13      them out, facilitating the conversation between the
 14      various stakeholders; so, leadership, sales, support,
 15      marketing.
 16                      Can we pause for one second?
 17              Q.      Sure.
 18                               -    -      -     -        -
 19                              (Short recess taken).
 20                               -    -      -     -        -
 21      BY MS. COOPER:
 22              Q.      And you said there was a product -- what
 23      was the other title under that team, under the product
 24      team?
 25              A.      Product owner.

                                  Veritext Legal Solutions
      www.veritext.com                                                   888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 110 of 137 PageID# 1299



                                                                   Page 113

  1              Q.      What do they do?
  2              A.      The product owner?            You can think of it as
  3      being below the product manager, but they -- they
  4      handle more of the actual -- like the actual
  5      implementation.       So that is taking the specifications
  6      and relaying those to the development team, or what I
  7      call the app team.
  8              Q.      Who handles the day-to-day, just general
  9      technology needs of the employees of the company?
 10              A.      I handle that, somewhat.             I did have an --
 11      I don't know what you would call it, like an I.T. guy.
 12      We call it a deadlocks, but I did have someone for a
 13      while that was helping with that.
 14              Q.      Do you currently have anyone?
 15              A.      No.
 16              Q.      Do you work with any outside vendors?
 17              A.      Yeah, I mean, we use cloud based services,
 18      like our phone system.           We don't work that ourselves,
 19      the service.
 20              Q.      Do you work with any I.T. management
 21      companies to assist?
 22              A.      No, no.
 23              Q.      Was Mr. Lombardo issued a laptop computer
 24      by Chmura?
 25              A.      Not specifically for him.             We had some

                                   Veritext Legal Solutions
      www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 111 of 137 PageID# 1300



                                                                    Page 114

  1      laptops that were shared and that anyone could use.
  2              Q.      Was he allowed to take one of those out of
  3      the office?
  4              A.      Yes.
  5              Q.      What programs did Mr. Lombardo have access
  6      to on that laptop -- well, let me ask that again.
  7                      How many laptops, shared laptops are there?
  8              A.      It varied over time.           At one point, there
  9      was maybe three.
 10              Q.      And was Mr. Lombardo granted access to all
 11      three of them?
 12              A.      He could have.       I think there was some that
 13      were preferred by people, like certain people preferred
 14      certain laptops.       One of them was kind of old, so
 15      nobody liked that one.
 16              Q.      Fair enough.      Turning your attention to
 17      late summer or fall of 2019, Mr. Lombardo was working
 18      with -- or had access to a particular laptop; is that
 19      correct?
 20              A.      Yes, I believe he was using one of our Dell
 21      laptops.
 22              Q.      And would he, in that period of time, use
 23      the same laptop?
 24              A.      I can't say for sure.              We don't have a log,
 25      you know, like a sign in/out log.

                                 Veritext Legal Solutions
      www.veritext.com                                                  888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 112 of 137 PageID# 1301



                                                                  Page 115

  1              Q.      How would an employee get access, or -- how
  2      would an employee get access to a laptop?
  3              A.      They were in the -- we generally kept them
  4      in the conference room, so they could just take them
  5      from there.
  6              Q.      Did they have to ask anyone to take one?
  7              A.      No.     I mean within sales.         I don't know if
  8      they had a policy for that.              You know, from the I.T.
  9      standpoint, I didn't require any kind of sign out.
 10              Q.      Are you aware that one particular laptop is
 11      at issue in this case?
 12              A.      Yes.
 13              Q.      With respect to that laptop, did it have a
 14      name or number assigned to it?
 15              A.      I'm sure it had a name assigned to it.              I
 16      don't recall what it was.
 17              Q.      I am going to refer to it for purposes of
 18      our next set of questions here, just as 'the laptop';
 19      is that okay?
 20              A.      Okay.     That's fine.
 21              Q.      On the laptop, what programs did
 22      Mr. Lombardo have access to?
 23              A.      We set those up with Microsoft Windows,
 24      beyond that, we generally gave the employees -- they
 25      would have to request this, but I would generally set

                                   Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 113 of 137 PageID# 1302



                                                                 Page 116

  1      them up with admin access to that specific device so
  2      that they can install anything they need.              Most people
  3      install Microsoft Office.           I don't recall if that
  4      laptop had it or not.
  5              Q.      Would Mr. Lombardo have done the
  6      installation of the apps that he needed on that laptop?
  7              A.      He could have.       I mean, to say that he had
  8      the access to do that, I don't recall if I helped him
  9      or my I.T. administrator helped him.
 10              Q.      Do you know specifically what programs
 11      Mr. Lombardo had access to on that laptop?
 12              A.      No.
 13              Q.      Would he have had, or did he have a profile
 14      on that laptop?
 15              A.      Yes.   When he would log in, I mean, Windows
 16      would automatically create a profile, if that's what
 17      you mean.
 18              Q.      Was that laptop connected to the servers in
 19      some way?
 20              A.      Yeah, so, ultimately, the authentication,
 21      the user name and password for that device was
 22      controlled by our servers.
 23              Q.      Was it possible for you, or someone on your
 24      team, to change the password remotely to that computer?
 25              A.      So we could change the password on the

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 114 of 137 PageID# 1303



                                                                 Page 117

  1      server, but it wouldn't change on that specific
  2      computer.       I would have to research this further, but I
  3      don't think it would change on that computer until it
  4      was brought back to the office and reconnected to the
  5      network.
  6              Q.       Did that laptop have any software installed
  7      on it that would allow remote access?
  8              A.       Well, remote desktop is built into Windows,
  9      but we did not install any kind of remote, you know,
 10      like, management software.
 11              Q.       Do you have any personal knowledge of what
 12      programs Mr. Lombardo accessed on that laptop?
 13              A.       No.
 14              Q.       Does Chmura utilize any type of office --
 15      is Chmura a B.Y.O.D, or bring your own device, with
 16      respect to cell phones?
 17              A.       We don't have a policy one way or another.
 18              Q.       Does Chmura use any type of mobile device
 19      management?
 20              A.       No.
 21              Q.       For either cell phones or -- sorry, with
 22      regard to mobile devices -- actually, let me take that
 23      back.
 24                       With respect to the laptops, was there any
 25      kind of multi-factor authentication either used to

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 115 of 137 PageID# 1304



                                                                 Page 118

  1      access -- well let me start with, was there any
  2      multi-factor authentication to log in to the computer?
  3              A.      Not to log in to the computer, no.
  4              Q.      How about to log in to any of the apps that
  5      could have been on the computer?
  6              A.      Yes.   I don't remember when we implemented
  7      that, but at a certain point, we started using
  8      multi-factor to access any of the Office 365 based
  9      services, so, primarily, email.
 10              Q.      And what MFA was used?
 11              A.      The user could pick between -- they could
 12      get a text message, they could use an app, they could
 13      have a voice call come through.               I think those were the
 14      only three options.       Technically, there is a key fob
 15      option, but we didn't have that set up.
 16              Q.      Other than Office 365, did any of the other
 17      apps require a multi-factor authentication?
 18              A.      That's the only one that I managed that had
 19      it turned on.
 20              Q.      Was somebody else managing the other apps?
 21              A.      Some of them.       So, specifically,
 22      GoToMeeting and Salesforce, those were handled by
 23      someone else.      I mean, you know, I could get in.            If
 24      they would give me their password, I could get in to
 25      help, but I didn't generally get into those.

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 116 of 137 PageID# 1305



                                                                 Page 119

  1              Q.      Who was managing GoToMeeting?
  2              A.      For a time it was Greg Chmura.
  3              Q.      What about Salesforce?
  4              A.      Same. I helped set that up originally but
  5      then handed it off to the various sales managers.                 I
  6      don't spend a lot of time with Greg.
  7              Q.      When you would log in to Salesforce using
  8      somebody else's password to help them, do you recall
  9      being asked for some additional authentication method?
 10              A.      Yeah, so Salesforce, I think, would send an
 11      email with a code or something that you have to put in.
 12              Q.      Now, Mr. Lombardo's employment was
 13      terminated by Chmura, correct?
 14              A.      Yes, that's my understanding.
 15              Q.      At the time of his termination, did you
 16      take any action with respect to the laptop issued by
 17      Chmura?
 18              A.      Not specifically the laptop.
 19              Q.      Why don't you walk me through -- what
 20      actions did you take when Mr.             Lombardo was terminated?
 21              A.      So the kind of shut down checklist I follow
 22      is we disable their network accounts.              So, again,
 23      that's what's used to log in to the laptop.               And when
 24      that laptop is synced with the server, at some point it
 25      should turn off.

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 117 of 137 PageID# 1306



                                                                 Page 120

  1                      We lock down the Office 365 account as well
  2      and then turn off things like the other various apps,
  3      so GoToMeeting, JobsEQ.         Well, Greg would do
  4      GoToMeeting.      I would turn off JobsEQ.         Greg would do
  5      Salesforce.      I would disable the key fob to the
  6      building.
  7              Q.      And did you do all those things with
  8      respect to Mr. Lombardo?
  9              A.      I believe so.
 10              Q.      Do you recall when you did that?
 11              A.      Not specifically.
 12              Q.      Once those steps were taken, what would
 13      Mr.    Lombardo have had access to on the laptop?
 14              A.      He would still be able to access any files
 15      he had on that laptop.         The email, I'm not quite sure.
 16      I'd have to research that.           My understanding is that
 17      once we disabled his email account, that he wouldn't be
 18      able to -- he wouldn't be able to run Outlook, but on
 19      the same token, like, we didn't -- we didn't mandate
 20      any encryption on those laptops, so the files would
 21      still be there.
 22              Q.      Why did Chmura not mandate encryption on
 23      the laptop?
 24              A.      We don't have an I.T. Department in the
 25      traditional sense.       We are a software development

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 118 of 137 PageID# 1307



                                                                 Page 121

  1      company, so, you know, we just operate pretty lean as
  2      far as I.T., you know, that kind of I.T. Department
  3      stuff is concerned.
  4              Q.      Were cell phones required to be encrypted?
  5              A.      No.
  6              Q.      I think you mentioned that Chmura has
  7      servers, on-site servers; is that correct?
  8              A.      Correct.
  9              Q.      What data is stored on those servers?
 10              A.      There are some shared drives where various
 11      members store files just related to, you know, our
 12      work.     And then the on-site servers are all of our
 13      development resources, so all the data we use to build
 14      JobsEQ.
 15              Q.      That's not stored in the cloud, the data
 16      for JobsEQ?
 17              A.      Some of it is.       The majority of it is
 18      stored on-site.       And then one additional thing that's
 19      stored on site is our key fob system.              You know, it is
 20      specific to the building.           That's stored on-site as
 21      well.
 22              Q.      With respect to JobsEQ, when a customer
 23      purchases JobsEQ, what are they actually purchasing?
 24      What do they get and how do they access it?
 25              A.      Generally, they are purchasing an annual

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 119 of 137 PageID# 1308



                                                                 Page 122

  1      subscription.      The terms of that kind of vary, but --
  2      so they get a login, or they -- well, they get -- a
  3      license includes -- they get the standard four -- I
  4      don't know if they changed that -- four logins.                So
  5      they get a login and that let's them access that
  6      software until the subscription is canceled or ends, or
  7      whatever.
  8              Q.      How do they access the software?           Is it
  9      online, or is it -- are they given software?               How did
 10      that work?
 11              A.      It is web based, so online.
 12              Q.      So if they didn't pay for their service,
 13      Chmura could turn it off remotely, correct?
 14              A.      Correct.
 15              Q.      In JobsEQ, is it really a database, is that
 16      what's behind the software?
 17              A.      What's behind the software?         I -- yeah, the
 18      database.
 19              Q.      So is that the data that's stored on your
 20      -- mostly on the servers?
 21              A.      Oh, I see what -- well, are you speaking
 22      about the on-site servers?
 23              Q.      Yes, yes.
 24              A.      Yes, but also all -- so we utilized a lot
 25      of various input to build our data sets, raw data.                  So

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 120 of 137 PageID# 1309



                                                                 Page 123

  1      all of those raw data, which the customers can't access
  2      directly, are on our servers.
  3              Q.      Were you involved in the production of the
  4      documents in this case?
  5              A.      Somewhat.    So since I manage Office 365, I
  6      did some exports from the email system, and then I also
  7      pulled some of the -- like the key fob logs.               You know,
  8      basically, the logs that I had access to.
  9              Q.      With respect to the Office 365 export, what
 10      did you search specifically?
 11              A.      So there was -- our attorneys requested
 12      certain email accounts --
 13                      MR. MICHALIK:       I am going to object.          I am
 14      going to object to any inquiry into communications
 15      between Mr. Chmura and counsel and instruct him not to
 16      divulge any communication you had with outside counsel,
 17      or with other people within Chmura who were reporting
 18      the advice or requests of the outside counsel.                So
 19      please do not divulge those communications.
 20                      THE WITNESS:      Understood.
 21              Q.      Let me ask a new question.         You said you
 22      exported information out of the Office 365; is that
 23      correct?
 24              A.      Correct.
 25              Q.      Did you look at certain custodians to

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 121 of 137 PageID# 1310



                                                                 Page 124

  1      export that information?
  2              A.      I don't know what that means.
  3              Q.      Did you look at certain users to export
  4      that information?
  5              A.      Yes.
  6              Q.      Which users did you review?
  7              A.      So I exported Rick and Eli and their --
  8      like their entire mailbox.
  9              Q.      Anybody else?
 10              A.      And then I exported -- I don't remember if
 11      it was specific users, or if we did everyone based on
 12      on key words.
 13              Q.      Who provided those key words?
 14                      MR. MICHALIK:       Again, I am going to object
 15      to the extent it calls for any communications between
 16      outside counsel and either yourself, Mr. Chmura, or as
 17      that advice or communications were relayed to you by
 18      other people within Chmura, the company, and instruct
 19      you not to answer that.
 20                      MS. COOPER:     I think as to who produced or
 21      who requested it of him is not an attorney-client
 22      confidence. I didn't ask what was requested or what the
 23      conversation was.       I asked who.
 24                      MR. MICHALIK:       I disagree.    I think that
 25      that does get into attorney-client communications.                 You

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 122 of 137 PageID# 1311



                                                                 Page 125

  1      are more than entitled, and you have gotten into what
  2      he searched and what he provided to be produced, but
  3      the communications that led to that search or that
  4      production, particularly if it was with outside
  5      counsel, is absolutely privileged, and is black letter
  6      privileged.
  7                      MS. COOPER:     I disagree, but I will move
  8      on.
  9              Q.      Other than Office 365, did you review any
 10      other -- or did you pull any other -- from any other
 11      sources?
 12              A.      Yes, the key fob logs, the phone system
 13      logs and the ADT security notifications.
 14              Q.      What is Onstage portal?
 15              A.      It's a messaging platform.
 16              Q.      And how does Chmura use that?
 17              A.      Some of our documents are stored there; for
 18      example, road map was stored there for a time.
 19              Q.      Did you search Onstage portal in producing
 20      documents?
 21              A.      I did not.
 22              Q.      Do you know if anyone did?
 23              A.      I don't know that.
 24              Q.      Who has access to Onstage portal?
 25              A.      All Chmura employees have access.

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 123 of 137 PageID# 1312



                                                                 Page 126

  1              Q.      Do you know what type of information is
  2      stored on it?
  3              A.      There is a large amount of information.
  4              Q.      Is Onstage portal a cloud-based service?
  5              A.      No.
  6              Q.      Is Onstage portal system -- the information
  7      within there, is that stored on the on-site servers?
  8              A.      No, it is not stored on on-site servers.
  9              Q.      Where is it stored?
 10              A.      It is stored in our production servers.
 11              Q.      And where are the production servers?
 12              A.      They are located in a data center offsite.
 13              Q.      Is there anything else located in that data
 14      center?
 15              A.      Yeah, it's a co-location space, so it's --
 16              Q.      Anything else from Chmura located on that
 17      offsite data server?
 18              A.      Yes, so all of our -- anything we consider
 19      production is -- I take that back because some of is
 20      cloud based.      JobsEQ.    The primary JobsEQ application
 21      and database is stored there.
 22              Q.      Once you had collected the information from
 23      Office 365, what did you do with it?
 24              A.      I am not sure I can answer that.           It
 25      involves communication with my attorney.

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 124 of 137 PageID# 1313



                                                                   Page 127

  1              Q.      Okay.     Did you review those documents?
  2              A.      I did not.
  3              Q.      Did you just do the document pull?
  4              A.      Correct.
  5              Q.      Did you work, generally, with the account
  6      managers?
  7              A.      No.     What does "generally" mean?
  8              Q.      Did you have any interaction with the
  9      account managers?
 10              A.      Yeah, insofar as we are in the same
 11      building.
 12              Q.      Do you -- are you aware of what the job
 13      duties of an account manager are?
 14              A.      In a general sense.             I wasn't involved with
 15      the specifics of it.
 16              Q.      What was your general sense?
 17              A.      Ultimately, their job was to sell JobsEQ,
 18      but that involved prospecting, you know, and various
 19      forms of prospecting and renewals, because it is a
 20      subscription platform.
 21              Q.      And the account managers, where did they,
 22      or -- where were they doing most of their selling from?
 23              A.      I mean, a lot of it was done over -- you
 24      know, like the demos are done over GoToMeeting, so they
 25      would do a lot of it from their desk.                 Various account

                                   Veritext Legal Solutions
      www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 125 of 137 PageID# 1314



                                                                    Page 128

  1      managers would go to conferences as well.
  2              Q.      And they were making phone calls from their
  3      desks, too, correct?
  4              A.      Yes.
  5              Q.      And Mr. Lombardo was an account manager; is
  6      that correct?
  7              A.      Yes.
  8              Q.      Do you know the distinction between an
  9      account manager and a senior account manager?
 10              A.      No.
 11              Q.      How often would you interact with the
 12      account managers?
 13              A.      Depends on the day and if anything was
 14      broken.
 15              Q.      Fair enough.
 16              A.      Or if the phones went out.
 17              Q.      I think I can relate.              How often would
 18      Mr. Lombardo interact with you in a business sense?
 19              A.      Sure.   I didn't keep track specifically.               I
 20      mean, he always had feedback, you know, like I
 21      mentioned.      I didn't -- for a long time, I didn't have
 22      a product management team, so I depended on those
 23      account managers to hear what the customers were
 24      saying.
 25              Q.      And then did you also help him with his

                                 Veritext Legal Solutions
      www.veritext.com                                                  888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 126 of 137 PageID# 1315



                                                                    Page 129

  1      I.T. issues?
  2              A.      Yeah.     As I mentioned, we are pretty lean
  3      on I.T., traditional I.T., so if there was issues, I
  4      would help, you know.          Like, we also always -- for
  5      whatever reasons, we always had printer problems, so,
  6      that kind of stuff.
  7              Q.      Did you interact with Mr. Lombardo outside
  8      of the office?
  9              A.      Not on a regular basis.              You know, we had
 10      like a couple company parties, Christmas things.                  He
 11      came to a fund raiser that I was having for my son
 12      once.
 13              Q.      Were you involved in the decision to
 14      terminate Mr. Lombardo?
 15              A.      No.     I mean, leadership, you know, met on
 16      it, but, ultimately, that is not part of my
 17      responsibility in I.T.
 18              Q.      And tell me, you may have already told me
 19      this last week, but can you tell me who constitutes
 20      leadership?
 21              A.      Yeah.     The leadership team is Chris Chmura,
 22      Leslie Peterson, myself, Greg Chmura, Sharon Simmons
 23      and Xiaobing Shuai.
 24              Q.      Who made the ultimate decision to terminate
 25      Mr. Lombardo?

                                   Veritext Legal Solutions
      www.veritext.com                                                  888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 127 of 137 PageID# 1316



                                                                 Page 130

  1              A.      I don't know if it was Chris or Leslie.
  2              Q.      What was your understanding of the reason
  3      why Mr. Lombardo was terminated?
  4              A.      My understanding is he was threatening to
  5      -- threatening something, to give away information, or
  6      work with our competitors.
  7              Q.      Do you know when he was terminated?
  8              A.      End of October 2019.
  9              Q.      And what, if any, involvement did you have
 10      with that decision?
 11              A.      My involvement was through the leadership
 12      team.
 13              Q.      Did you have any communications with the
 14      leadership team regarding his termination?
 15              A.      Yeah, I mean, we -- we -- I am sure we met
 16      via phone.      I don't know off the top of my head, but
 17      I'm certain there were communications there.
 18              Q.      Do you recall any specific discussions?
 19              A.      No.    I mean, there were phone calls, but
 20      I'd have to -- not off the top of my head.
 21              Q.      Did you agree with the decision to
 22      terminate Mr. Lombardo?
 23              A.      Yes.
 24              Q.      And why?
 25              A.      I mean, at that point, that put at risk

                                  Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 128 of 137 PageID# 1317



                                                                 Page 131

  1      everything we have built, so I don't see how -- even
  2      though Rick was one of the top performers, we had to
  3      look past that and do what was right for the company.
  4              Q.      Do you have a sense for the performance of
  5      the sales team now that Mr. Lombardo is not employed at
  6      Chmura?
  7              A.      Only in the sense that I get a weekly email
  8      report with new business -- or like, deals closed.                 It
  9      is hard to compare because of Covid.
 10              Q.      Is Covid affecting Chmura's JobsEQ side of
 11      the business?
 12              A.      I don't know, and I haven't gotten into the
 13      weeds enough to know if it is Covid or the sales team
 14      or what.
 15              Q.      Is performance down since Mr. Lombardo's
 16      departure?
 17              A.      My sense is, yes, but I don't -- I honestly
 18      don't look at the numbers close enough to say, you
 19      know, for sure.
 20                      MS. COOPER:       I am going to excuse
 21      Mr. Lombardo from the room because I am going to show
 22      what's been marked as a highly confidential document.
 23                              -     -     -     -        -
 24                            (Short recess taken).
 25                      (Mr. Lombardo exited the room).

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 129 of 137 PageID# 1318



                                                                                            Page 132

  1                              -        -            -           -           -
  2      BY MS. COOPER:
  3               Q.     I am going to show you what's been marked
  4      as Defendant's Exhibit X.                     If you could, just take a
  5      look at this document.
  6                                   -            -           -           -       -
  7                      (Thereupon, Previously Marked Exhibit
  8                      X, Copy Highly Confidential Copy of
  9                      Email Dated 10/2/2019 Bates
 10                      CHMURA0201264-269, was shown for
 11                      purposes of identification.)
 12                                           -            -           -       -       -
 13                      MR. MICHALIK:                 Christine, can you email
 14      that to me also so I can have it?
 15                      MS. COOPER:              I will.                  Give me one moment so
 16      I can have control of the screen.
 17               Q.     Do you recall seeing this document?
 18               A.     The email?
 19               Q.     Keep going.              Keep going, I'm sorry.                          Page
 20      through and after you've had a chance to look at it, I
 21      will ask you my questions.
 22               A.     (Reviewing.)
 23                      Up to this point, (indicating), yes, this
 24      looks like Salesforce data, some things.                                          Should I keep
 25      going?

                                 Veritext Legal Solutions
      www.veritext.com                                                                          888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 130 of 137 PageID# 1319



                                                                 Page 133

  1              Q.      Yeah, go ahead and page through it.            Just
  2      tell me when you are ready and I will ask you some
  3      questions on it.      Of course, it's upside down, as well
  4      (indicating).
  5                      Have you seen this before?
  6              A.      So this all looks familiar up to Page 9.
  7      It is possible I saw that stuff after Page 9.
  8              Q.      I am going to steal control for a second
  9      here.
 10                      This is an email sent from Greg Chmura to,
 11      it looks like, Chris Chmura, Leslie Peterson, you,
 12      Sharon Simmons and Eli Auerbach; is that correct?
 13              A.      Yes, that's what it looks like.
 14              Q.      And it is regarding a proposed
 15      reorganization structure, correct?
 16              A.      That's my understanding.
 17              Q.      Were you involved in the discussions
 18      regarding a reorganization of the sales team?
 19              A.      I don't recall.        There was a presentation
 20      that that is referencing, and I don't remember if I was
 21      in that presentation, or if I saw that content when it
 22      was emailed out here.
 23              Q.      Do you have any involvement with the
 24      decision making of the reorganizations of the sales
 25      team?

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 131 of 137 PageID# 1320



                                                                 Page 134

  1              A.      Not directly.       Leadership -- the leadership
  2      team discussed it, then I likely was involved in that.
  3      I don't remember.
  4              Q.      Do you have any specific recollection of
  5      any conversations about it?
  6              A.      No.
  7              Q.      Do you remember any discussions around this
  8      time regarding the termination of Mr. Lombardo?
  9              A.      Not specifically.         I vaguely recall there
 10      was a concern that, you know, not all of the account
 11      managers would be happy about this change.              I am sure
 12      we were thinking of Rick being one of the top
 13      performers.
 14              Q.      Do you recall why they wouldn't -- why did
 15      account managers, or potential -- do you remember why
 16      some of the account managers may not have been happy
 17      about this change?
 18              A.      Yeah, I -- again, I'm not in the day-to-day
 19      sales, so this is kind of my general sense of it, but
 20      any time you are messing with the territories or the
 21      structure of the sales department, people get upset.
 22              Q.      Did Mr. Lombardo ever speak to you about
 23      the restructure?
 24              A.      I don't recall.
 25              Q.      Was the sales team, to your knowledge,

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 132 of 137 PageID# 1321



                                                                 Page 135

  1      ultimately restructured?
  2              A.      I don't think it was.
  3              Q.      Do you recall anything else about the sales
  4      team restructuring?
  5                      MR. MICHALIK:       Object to the form of the
  6      question.
  7              A.      No, not specifically.
  8              Q.      Was Chmura concerned -- Chmura, the
  9      business, or anyone at it, concerned about the costs of
 10      the sales team, the compensation costs of the sales
 11      team?
 12              A.      If that came up in leadership, I don't
 13      recall the specifics.        So I can answer for myself, no,
 14      they -- you know, if they are selling, then they are
 15      commission based, that means they are closing deals and
 16      bringing in revenue.
 17              Q.      And to your knowledge, was Mr. Lombardo one
 18      of the top performing sales reps?
 19              A.      Yes.
 20              Q.      Sorry, let me use the right term, and I
 21      talked over you.
 22                      Was Mr. Lombardo one of the top performing
 23      account managers?
 24              A.      I believe he was, yeah.
 25              Q.      Was there a vote amongst leadership to

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 133 of 137 PageID# 1322



                                                                      Page 136

  1      terminate Mr. Lombardo?
  2              A.      Hmm, I don't remember one way or another.
  3              Q.      Do you recall any discussion about getting
  4      Mr. Lombardo to resign?
  5              A.      No.   I think Eli maybe was proposing
  6      something.      And, again, I don't remember if it was
  7      during this meeting or something that came to
  8      leadership, but I don't recall any specifics.
  9                      MS. COOPER:       All right.           I am going to put
 10      this back and go off the record.
 11                              -     -     -     -        -
 12                                  (Short recess taken.
 13                      Mr. Lombardo rejoined the deposition.)
 14                              -     -     -     -        -
 15                      MS. COOPER:       Okay.       I am just going to go
 16      through my outline quickly, but I think I am about done
 17      here.
 18                      MR. MICHALIK:       Christine, do you want five
 19      minutes to do that, so I can step away for a second?
 20                      MS. COOPER:       Yeah, that would be great.
 21      That would be fine.
 22                              -     -     -     -        -
 23                      (Short recess off the record.)
 24                              -     -     -     -        -
 25                      MS. COOPER:       Mr. Chmura, I want to thank

                                 Veritext Legal Solutions
      www.veritext.com                                                    888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 134 of 137 PageID# 1323



                                                                 Page 137

  1      you for your time.       I don't have any further questions
  2      for you.
  3                      THE WITNESS:      Okay.
  4                      MR. MICHALIK:       I have no questions for
  5      Mr. Chmura.      We would like to read and sign, and, also,
  6      as with the other depositions, a rough.
  7
  8           (Whereupon, deposition was concluded at 10:37 a.m.)
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 135 of 137 PageID# 1324



                                                                 Page 138

  1       Whereupon, Counsel was requested to give instruction
  2      regarding the witness's review of the transcript
  3      pursuant to the Civil Rules.
  4
  5                                  SIGNATURE:
  6
  7       Transcript review was requested pursuant to the
  8      applicable Rules of Civil Procedure.
  9
 10                            TRANSCRIPT DELIVERY:
 11      Counsel was requested to give instruction regarding
 12      delivery date of transcript.
 13                       Mr. Michalik, Rough and Original
 14      transcript, yes.
 15                      Attorney Cooper deferred at the time of the
 16      deposition.
 17
 18
 19
 20
 21
 22
 23
 24
 25

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 136 of 137 PageID# 1325



                                                                 Page 139

  1                                REPORTER'S CERTIFICATE
  2
  3      The State of Ohio,         )
  4                                                SS:
  5      County of Cuyahoga.        )
  6
  7                      I, KELLIANN D. LINBERG, RPR, a Notary Public
  8      within and for the State of Ohio, duly commissioned and
  9      qualified, do hereby certify that the within named
 10      witness, JOHN L. CHMURA, was by me first duly sworn to
 11      testify the truth, the whole truth and nothing but the
 12      truth in the cause aforesaid; that the testimony then
 13      given by the above-referenced witness was by me reduced
 14      to stenotypy in the presence of said witness;
 15      afterwards transcribed, and that the foregoing is a
 16      true and correct transcription of the testimony so
 17      given by the above-referenced witness.
 18                      I do further certify that this deposition was
 19      taken at the time and place in the foregoing caption
 20      specified and was completed without adjournment.
 21
 22
 23
 24
 25

                                  Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 35-15 Filed 05/15/20 Page 137 of 137 PageID# 1326



                                                                 Page 140

  1                      I do further certify that I am not a
  2      relative, counsel or attorney for either party, or
  3      otherwise interested in the event of this action.
  4
  5                      IN WITNESS WHEREOF, I have hereunto set my
  6      hand and affixed my seal of office at Cleveland, Ohio,
  7      on this 14th day of May, 2020.
  8
  9
 10
 11
 12                              <%2225,Signature%>
 13                                Kelliann D. Linberg, R.P.R.,
 14                                Notary Public within and for
 15                                the State of Ohio
 16
 17       My commission expires May 25, 2024.
 18
 19
 20
 21
 22
 23
 24
 25

                                  Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
